Exhibit 10.1

 

 

 

Dated 30th April, 2018

------------

Underlease

 

relating to

 

Unit G1 on the ground floor Grow on Space, Incubator Building, Porton Down
Science Park, Manor Park Road, Porton, Salisbury, Wiltshire

 

 

between

 

Wiltshire Council

and

Kalvista Pharmaceuticals Limited



 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

Prescribed Clauses

LR1. Date of lease

30th April 2018

LR2. Title number(s)

LR2.1 Landlord’s title number(s)

WT424382

LR2.2 Other title numbers

WT254536, WT254409, WT159634 and WT254597.

LR3. Parties to this lease

Landlord

Wiltshire Council of Bythesea Road, Trowbridge, Wiltshire, BA14 8JN

Tenant

Kalvista Pharmaceuticals Limited, Building 227 Tetricus Science Park, Porton
Down, Salisbury, Wiltshire SP4 0JQ

LR4. Property

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

See the definition of "Property" in clause 1.1 of this lease.

LR5. Prescribed statements etc.

LR5.1 Statements prescribed under rules 179 (dispositions in favour of a
charity), 180 (dispositions by a charity) or 196 (leases under the Leasehold
Reform, Housing and Urban Development Act 1993) of the Land Registration Rules
2003.

None.

LR5.2 This lease is made under, or by reference to, provisions of:

None.

LR6. Term for which the Property is leased

The term as specified in this lease at clause 1.1 in the definition of
"Contractual Term".

LR7. Premium

None.

LR8. Prohibitions or restrictions on disposing of this lease

This lease contains a provision that prohibits or restricts dispositions.

LR9. Rights of acquisition etc.

 

 

2

 

 

--------------------------------------------------------------------------------

 

LR9.1 Tenant's contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land

None.

LR9.2 Tenant's covenant to (or offer to) surrender this lease

None.

LR9.3 Landlord's contractual rights to acquire this lease

None.

LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property

None.

LR11. Easements

LR11.1 Easements granted by this lease for the benefit of the Property

The easements as specified in clause 3 of this lease.

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

The easements as specified in clause 4 of this lease.

LR12. Estate rentcharge burdening the Property

None.

LR13. Application for standard form of restriction

None.

LR14. Declaration of trust where there is more than one person comprising the
Tenant

None.


 

 

3

 

 

--------------------------------------------------------------------------------

 

This lease is dated 30th April 2018.

Parties

(1)

WILTSHIRE COUNCIL of Bythesea Road, Trowbridge, Wiltshire, BA14 8JN (Landlord).

(2)

KALVISTA PHARMACEUTICALS LIMITED incorporated and registered in England and
Wales with company number 07543947 whose registered office is at Building 227,
Tetricus Science Park, Porton Down, Salisbury, Wiltshire SP4 0JQ (Tenant).

Background

(A)

The Landlord is entitled to possession of the Estate under the terms of the
Superior Lease (a copy of which has been given to the Tenant).

(B)

The Landlord has agreed to grant an underlease of the Property to the Tenant on
the terms set out in this lease.

Agreed terms

1

Interpretation

The following definitions and rules of interpretation apply in this lease.

 

1.1

Definitions:

Act of Insolvency: an Act of Insolvency is any of the following:

 

(a)

any voluntary arrangement or any other compromise or arrangement for the benefit
of any creditors of the Tenant;

 

(b)

the making of an administration order in relation to the Tenant;

 

(c)

the appointment of an administrator in relation to the Tenant;

 

(d)

the appointment of a receiver or manager or an administrative receiver in
relation to any property or income of the Tenant;

 

(e)

the commencement of a voluntary winding-up in respect of the Tenant, except a
winding-up for the purpose of amalgamation or reconstruction of a solvent
company in respect of which a statutory declaration of solvency has been filed
with the Registrar of Companies;

 

(f)

a winding-up order in respect of the Tenant;

 

(g)

the striking-off of the Tenant from the Register of Companies;

 

(h)

the Tenant otherwise ceasing to exist (but excluding where the Tenant dies); or

 

(i)

the making of a bankruptcy order against the Tenant.

The paragraphs above shall apply in relation to a partnership or limited
partnership (as defined in the Partnership Act 1890 and the Limited Partnerships
Act 1907 respectively) subject to the modifications referred to in the Insolvent
Partnerships Order 1994 (SI 1994/2421) (as amended), and a limited liability
partnership (as defined in the Limited Liability Partnerships Act 2000) subject
to the modifications referred to in the Limited Liability Partnerships
Regulations 2001 (SI 2001/1090) (as amended).

 

 

4

 

 

--------------------------------------------------------------------------------

 

Act of Insolvency includes any analogous proceedings or events that may be taken
pursuant to the legislation of another jurisdiction in relation to a tenant or
incorporated or domiciled in such relevant jurisdiction.

Aerials: means masts, wires, aerials, antennae, satellite dishes, radiotracking,
computer systems or other devices of any description used for the purposes of
communicating with or transmitting and/or receiving data or information in any
form with another party or device.

Annual Rent: rent in respect of the Property at an initial rate of £75,332.86
(seventy-five thousand three hundred and thirty-two thousand and eighty-six
pence) (exclusive of VAT) per annum and then as revised pursuant to this lease.

Building: the building known as the Incubator Building, Porton Down Science
Park, Manor Park Road, Porton, Salisbury, Wiltshire shown edged green on Plan 1
being part of the land registered at HM Land Registry with title number
WT424382.

Car Park: any car park or parking area within which one or more car parking
spaces are allocated to the Tenant within the Estate.

Common Parts: within the Estate all of the following:

 

(a)

the main structure of the Building including the foundations and roof, all
exterior or load-bearing or structural walls, pillars, beams, joists, ceilings,
floors, structural floor slabs (but excluding the concrete base of the Nitrogen
Storage Compound) and ramps;

 

(b)

the main structure and load bearing parts of the Gas Storage Area;

 

(c)

the doors in all exterior or load-bearing or structural walls, and their frames
and fittings;

 

(d)

the windows in all exterior or load-bearing or structural walls, and their
frames, fittings and sills;

 

(e)

all parts of the Building that are of common benefit to, and the areas and
amenities made available from time to time by the Landlord for use in common by
the tenants and occupiers of the Building and all persons expressly or by
implication authorised by them, including:

 

(i)

external fences and other boundary divisions, electric gates, entry phone
systems or CCTV and the Conducting Media;

 

(ii)

any pedestrian ways, forecourts, loading bays, car parking areas, service roads
and landscaped areas;  

 

(iii)

the Car Park;

 

(iv)

entrance halls, hallways, corridors, passages;

 

(v)

lavatories and washrooms on the ground floor;

 

(vi)

kitchen areas (if any) on the ground floor;

 

(vii)

areas designated for the keeping and collecting of waste, refuse and (if any)
recycling facilities; and

 

 

5

 

 

--------------------------------------------------------------------------------

 

 

(viii)

all fire protection equipment and communal noticeboards.

Conducting Media: means without limitation the pipes, wires, cables, laser
optical fibres, data or impulse transmission, communication or reception
systems, sewers, drains, water courses, trunking, ducts, flues, gutters, guides,
channels, conduits and other conducting media and any fixings, louvres, cowls,
covers and any other ancillary apparatus used in connection with any of them.

Contamination: the contamination or pollution (as defined by Environmental Law)
of any land, water, air or the environment by any substance in, on, under, or
emanating from the Property, the Nitrogen Gas Compound or Gas Store or in the
case of paragraph (c) or (d) of the definition of Excluded Contamination the
Estate or the Establishment.

Contamination Works: the investigation, management, containment, clean-up,
remediation, monitoring or any other works required by a competent authority in
relation to an event of Contamination or Excluded Contamination as the case may
be on the Property, the Nitrogen Gas Compound or Gas Store.

Contractual Term: a term of 10 (ten) years beginning on the date of this lease
and ending on and including 29th April 2028.

Crown Body: means any Minister of the Crown, Government Department, body, person
or Crown Agency carrying out functions for or on behalf of the Crown or any
company wholly owned by any of them in their capacity as a Crown Body.

CDM Regulations: the Construction (Design and Management) Regulations 2015 (SI
2015/51).

Default Interest Rate: 4 % per annum above the Interest Rate.

Enactments: statute, statutory instrument, statutory guidance, treaty,
regulation, directive, byelaw, code of practice, guidance note, circular, common
law and any notice, order, direction or requirement given or made by a competent
authority pursuant to any of them, for the time being in force.

Energy Assessor: an individual who is a member of an accreditation scheme
approved by the Secretary of State in accordance with regulation 22 of the
Energy Performance of Buildings (England and Wales) Regulations 2012 (SI
2012/3118) or regulation 30 of the Building Regulations 2010 (SI 2010/2214).

Energy Performance Certificate: a certificate as defined in regulation 2(1) of
the Energy Performance of Buildings (England and Wales) Regulations 2012 (SI
2012/3118).

Environmental Law: all Enactments relating to the environment and/or pollution
of the environment (as those terms are defined in Section 1 of the Environmental
Protection Act 1990).

Establishment:  means the whole of the land comprised within title numbers
WT254536, WT254409, WT159634 and WT254597 as at the 16 August 2016 excluding the
Estate.

Estate: the land and buildings within title number WT424382.  

Excluded Contamination: means-

 

(a)

unexploded ordnance on, in or under the Property, the Nitrogen Gas Compound or
Gas Store

 

 

6

 

 

--------------------------------------------------------------------------------

 

 

(b)

Contamination on, in or under the Property, the Nitrogen Gas Compound or Gas
Store at the date of this Lease

 

(c)

Contamination on, in, under or emanating from the Estate (other than the
Property, the Nitrogen Gas Compound or Gas Store) during the Term the presence
of which lawfully prevents or materially adversely restricts the occupation and
use of the Property for the Permitted Use or use of the Nitrogen Gas Compound or
Gas Store.

 

(d)

Contamination on, in, under or emanating from the Establishment during the Term
the presence of which lawfully prevents or materially adversely restricts the
occupation and use of the Property for the Permitted Use or use of the Nitrogen
Gas Compound or Gas Store.

Gas Store: the area marked “EX01” edged red and hatched green on Plan 1 but
excluding any load bearing or structural parts.

Gas Storage Facility: the building edged blue on Plan 1 of which the Gas Store
forms part.

Grow on Space: the area hatched red on Plan 3 and Plan 4 on the ground floor and
first floor of the Building.

Incubation Accommodation: the Building excluding the Grow on Space and Common
Parts.

Indexed Service Charge Cap: a sum calculated in accordance with the formula in
clause 8.13.

Inherent Defect(s): a defect in any part of the Property, the Nitrogen Gas
Compound or Gas Store and/or Estate which is the result of defective design of
it; defective supervision of construction of it; defective workmanship;
defective materials used in the construction of it; or defective site
preparation works.

Insurance Rent: the aggregate in each year of:

 

(a)

the Tenant's Proportion of the gross cost of the premium before any discount or
commission for:

 

(i)

the insurance of the Building, for its full reinstatement cost (taking inflation
of building costs into account) against loss or damage by or in consequence of
the Insured Risks, including costs of demolition, site clearance, site
protection and shoring-up, professionals’ and statutory fees and incidental
expenses, the cost of any work which may be required under any law and VAT in
respect of all those costs, fees and expenses; and

 

(ii)

public liability insurance in relation to the Estate;

 

(b)

the gross cost of the premium before any discount or commission for insurance
for loss of Annual Rent from the Property for one year; and

 

(c)

any insurance premium tax payable on the above.

Insured Risks: means the risks of loss or damage by fire, storm, tempest,
earthquake, lightning, explosion, riot, civil commotion, malicious damage,
terrorism, impact by vehicles and by aircraft and articles dropped from
aircraft, flood, escape of water or oil from any fixed water or heating systems,
subsidence, heave and landslip and such other risks against which the Landlord
decides to insure against from time to time subject in each case to such
exclusions, excesses and limitations as may be imposed by the insurer or which
cannot be

 

 

7

 

 

--------------------------------------------------------------------------------

 

insured against in the UK market at a reasonable rate and Insured Risk means any
one of the Insured Risks.

Interest Rate: the base rate from time to time of Barclays Bank plc, or if that
base rate stops being used or published then a comparable commercial rate
reasonably determined by the Landlord.

Lifts: all lifts and lift machinery and equipment in the Building.

LTA 1954: Landlord and Tenant Act 1954.

Mandatory Services:

 

(i)

the repair and maintenance, or where beyond economic repair the relaying or
renewal of any Roadway;

 

(ii)

the repair and maintenance, or where beyond economic repair the relaying or
renewal of any Conducting Media (if any) serving the Property and the
Establishment jointly;

 

(iii)

the landscaping and maintenance in accordance with the principles of good estate
management of those parts of the grounds of the Establishment that adjoin the
Roadway;

 

(iv)

the installation, maintenance, repair and renewal of road signs and lighting for
the Roadway; and

 

(v)

the repair and maintenance of any signage at the main entrance to the
Establishment and/or the Estate which refers to the Estate and or the name of
the Tenant.

Mandatory Services Costs:  the Tenant’s Proportion of the sum which the Superior
Landlord demands from the Landlord under the terms of the Superior Lease in
respect of the expenditure paid or incurred by the Superior Landlord in
providing the Mandatory Services.

Nitrogen Gas Compound: the area edged red and hatched blue on Plan 1 but
excluding the concrete base.

Permitted Fields: means any of the following fields:

 

(a)

Chemical and biological sciences;

 

(b)

Biomedical sciences;

 

(c)

Physical and materials sciences;

 

(d)

Environmental sciences;

 

(e)

Communications and information systems technologies;

 

(f)

Electronics and sensors technologies;

 

(g)

Advanced defence, aerospace and automotive technologies; and

 

(h)

Other advanced engineering technologies

Permitted Use: means use as:

 

 

8

 

 

--------------------------------------------------------------------------------

 

 

(a)

laboratories, research facilities, workshops and storage for:

 

(i)

scientific and engineering research; and

 

(ii)

the development and/or small scale production of high technology products

in the Permitted Fields only but excluding in all cases the keeping and/or use
of live and/or dead animals (other than tissue samples) in or on the Property in
connection with such users;

 

(b)

offices for the provision of technological and/or business support services
(including legal and accounting services) ancillary to and solely in support of
the users permitted in subclause (a) above and carried on at the Property.

Personnel: means servants, agents, employees, contractors, workmen, licensees
and authorised visitors.

Plan 1: the plan attached to this lease and marked "Plan 1".

Plan 2: the plan attached to this lease marked "Plan 2".

Plan 3: the plan attached to this lease marked “Plan 3”.

Plan 4: the plan attached to this lease marked “Plan 4”.

Property: Unit G1 (R048)  forming part of the Grow on Space on the ground floor
of the Building (the floor plan of which is shown edged and hatched red on Plan
1) (the Red Area) bounded by and including:

 

(a)

the floor screed;

 

(b)

the interior plaster finish on the ceiling;

 

(c)

the interior plasterwork and finishes of all exterior or load-bearing walls and
pillars;

 

(d)

subject to paragraph (e) of this definition, the walls, pillars, doors and
windows insofar as they do not form part of the Common Parts; and

 

(e)

one half of the thickness of the interior, non-structural or load-bearing walls
that adjoins any other part of the Building; and

 

(f)

all Conducting Media within the Red Area which exclusively serve the Red Area;

but excluding:

 

(a)

the Common Parts; and

 

(b)

all Conducting Media within the Red Area which do not exclusively serve the Red
Area.

Public Body: means a Crown Body or a local authority as defined in Section 1(a)
of the Local Government Act 2000.

Recommendation Report: a report as defined in regulation 4 of the Energy
Performance of Buildings (England and Wales) Regulations 2012 (SI 2012/3118).

Rent Commencement Date:   30th October 2018

 

 

9

 

 

--------------------------------------------------------------------------------

 

Rent Payment Dates: 25 March, 24 June, 29 September and 25 December.

Reservations: all of the rights excepted, reserved and granted to the Landlord
by this lease.

Review Date: 30th April 2023 and every fifth anniversary of that date.

Roadway: any road(s) within the Establishment over which the Tenant is granted a
right of access along from time to time pursuant to clause 3.1.4 of this Lease.

RPI: the Retail Prices Index or any official index replacing it.

Security Measures: means (without limitation) the provision of such security
measures as the Superior Landlord shall in its opinion regard as necessary or
desirable for the protection and security of the Establishment and/or the Estate
or anything or anyone on or in them and which benefit or are intended to benefit
the Property and/or the Establishment and/or the Estate.

Security Measures Costs: the Tenant’s Proportion of the sum which the Superior
Landlord demands from the Landlord under the terms of the Superior Lease in
respect of the Superior Landlord's costs and expenditure paid or incurred by the
Superior Landlord in providing the Security Measures.

Service Charge: the Tenant’s Proportion of the Service Costs.

Service Charge Year: the annual accounting period relating to the Services and
the Service Costs beginning on 1 April in 2017 and each subsequent year during
the term.

Service Charge Cap: the sum of £26,588.04 (twenty-six thousand five hundred and
eighty-eight pounds and four pence) (exclusive of VAT) subject to review in
accordance with the provisions of clause 8.12.

Service Charge Cap Review Date: each anniversary of this Lease.

Service Costs: the costs listed in clause 8.2.

Services: the services listed in clause 8.1.

Superior Landlord: the landlord for the time being of the Superior Lease.

Superior Landlord's Covenants: the obligations in the Superior Lease to be
observed by the Superior Landlord.

Superior Lease: the lease by virtue of which the Landlord holds the Estate,
which is dated 18 August 2016 and made between (1) The Secretary of State for
Defence and (2) Wiltshire Council and any documents made supplemental to it.

Surveyor: means any appropriately qualified person or firm of suitable relevant
experience appointed by the Landlord to perform the function of a surveyor for
the purpose of this Lease (including an employee of the Landlord).

Tenant’s Proportion: a fair and reasonable proportion as defined by clause 1.25.

Third Party Rights: all rights, covenants and restrictions affecting the
Building including the matters referred to at the date of this lease in the
register of title number WT424382.

Uninsured Risk: any risk which is not an Insured Risk or is not otherwise
insured by the Landlord

 

 

10

 

 

--------------------------------------------------------------------------------

 

Utilities: means water, gas, sewerage, electricity, telephone, data and such
other supplies and services as are available for transmission by, in or through
Conducting Media from time to time

VAT: value added tax chargeable under the VATA 1994 and any similar replacement
tax and any similar additional tax.

VATA 1994: Value Added Tax Act 1994.

Working Day: means a day when the United Kingdom clearing banks are open for
business in the City of London and Working Days shall be construed accordingly.

 

1.2

A reference to the Superior Lease is a reference to the superior lease and any
deed, licence, consent, approval or other instrument supplemental to it. A
reference to this lease, except a reference to the date of this lease or to the
grant of the lease, is a reference to this deed and any deed, licence, consent,
approval or other instrument supplemental to it.

 

1.3

A reference to the Superior Landlord includes a reference to the person entitled
to the immediate reversion to the Superior Lease. A reference to the Landlord
includes a reference to the person entitled to the immediate reversion to this
lease. A reference to the Tenant includes a reference to its successors in title
and assigns. A reference to a guarantor is to any guarantor of the tenant
covenants of this lease including a guarantor who has entered into an authorised
guarantee agreement.

 

1.4

In relation to any payment, a reference to a fair proportion is to a fair
proportion of the total amount payable, determined conclusively (except as to
questions of law) by the Landlord.

 

1.5

The expressions landlord covenant and tenant covenant each has the meaning given
to it by the Landlord and Tenant (Covenants) Act 1995.

 

1.6

Unless the context otherwise requires, references to the Building, the Estate
the Common Parts and the Property are to the whole and any part of them or it.

 

1.7

The expression neighbouring property does not include the Building.

 

1.8

A reference to the term is to the Contractual Term.

 

1.9

A reference to the end of the term is to the end of the term however it ends.

 

1.10

References to the consent of the Landlord are to the consent of the Landlord
given in accordance with clause 44.5 and references to the approval of the
Landlord are to the approval of the Landlord given in accordance with clause
44.6. References to any consent or approval required from the Landlord shall be
construed as also including a requirement to obtain the consent or approval of
the Superior Landlord where such consent or approval is required under the terms
of the Superior Lease except that nothing in this lease shall be construed as
imposing on the Superior Landlord any obligation (or indicating that such an
obligation is imposed on the Superior Landlord by the terms of the Superior
Lease) not unreasonably to refuse any such consent.

 

1.11

A reference to laws in general is a reference to all local, national and
directly applicable supra-national laws as amended, extended or re-enacted from
time to

 

 

11

 

 

--------------------------------------------------------------------------------

 

 

time and shall include any subordinate laws made from time to time under them
and all orders, notices, codes of practice and guidance made under them.

 

1.12

Unless otherwise specified, a reference to a statute or statutory provision is a
reference to it as amended, extended or re-enacted from time to time and shall
include all subordinate legislation made from time to time under that statute or
statutory provision and all orders, notices, codes of practice and guidance made
under it.

 

1.13

Any obligation on the Tenant not to do something includes an obligation not to
allow that thing to be done and an obligation to use best endeavours to prevent
that thing being done by another person.

 

1.14

Unless the context otherwise requires, any words following the terms including,
include, in particular, for example or any similar expression shall be construed
as illustrative and shall not limit the sense of the words, description,
definition, phrase or term preceding those terms.

 

1.15

A person includes a natural person, corporate or unincorporated body (whether or
not having separate legal personality).

 

1.16

Subject to clause 44.1, a reference to writing or written excludes fax and
email.

 

1.17

Unless the context otherwise requires, references to clauses and Schedules are
reference to the clauses and Schedules of this lease and references in to
paragraphs are to paragraphs of the relevant Schedule.

 

1.18

Clause, Schedule and paragraph headings shall not affect the interpretation of
this lease.

 

1.19

Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders

 

1.20

Unless the context otherwise requires, words in the singular shall include the
plural and in the plural shall include the singular.

 

1.21

Where any party to this Lease for the time being comprises two or more persons
obligations expressed or implied to be made by or with that party are deemed to
be made by or with the persons comprising that party jointly and severally.

 

1.22

Provisions are to be construed independently and if any provision is void or
wholly or partly unenforceable then that provision, to the extent that it is
unenforceable, shall be deemed not to form part of this Lease, but the validity
and enforceability of the remainder of that provision or of this Lease shall not
be affected.

 

1.23

For so long as the Superior Landlord shall be a Crown Body any reference to the
approval of the Superior Landlord not being withheld or not to be unreasonably
withheld shall be deemed to include a provision to the effect that the Superior
Landlord shall not be unreasonable if it withholds its consent when in all the
circumstances a reasonable and prudent Crown Body or public authority would
withhold its consent.

 

1.24

For any period where the Landlord shall be a Crown Body any reference to the
approval of the Landlord not being withheld or not to be unreasonably withheld
shall be deemed to include a provision to the effect that the Landlord shall not
be

 

 

12

 

 

--------------------------------------------------------------------------------

 

 

unreasonable if it withholds its consent when in all the circumstances a
reasonable and prudent Crown Body or public authority would withhold its
consent.

 

1.25

Reference to a fair and reasonable proportion in the context of the Service
Costs, the Mandatory Services Costs and the Security Measures Costs and clause
7.2.13 means the fair and reasonable proportion of such costs as shall be
calculated, in the absence of special circumstances, primarily on a comparison
for the time being of the Gross Internal Area of the Property with the Gross
Internal Area of the lettable areas of the Grow on Space and the Incubation
Accommodation certified by the Landlord or its surveyor acting fairly and
impartially.

 

1.26

Reference to Gross Internal Area means the gross internal area in square feet of
the Property and/or the Building calculated in accordance with Part 3 of the
RICS International Property Measurement Standard (IPMS).

2

Grant

 

2.1

The Landlord lets with full title guarantee the Property, the Nitrogen Gas
Compound and the Gas Store to the Tenant for the Contractual Term.

 

2.2

The grant is made together with the ancillary rights set out in clause 3,
excepting and reserving to the Landlord the rights set out in clause 4 and
subject to the Third Party Rights.

 

2.3

The grant is made with the Tenant paying the following as rent to the Landlord:

 

2.3.1

the Annual Rent and all VAT in respect of it;

 

2.3.2

the Service Charge and all VAT in respect of it;

 

2.3.3

the Mandatory Services Costs and all VAT in respect of it;

 

2.3.4

the Security Measures Costs and all VAT in respect of it;

 

2.3.5

the Insurance Rent;

 

2.3.6

all interest payable under this lease ; and

 

2.3.7

all other sums due under this lease.

3

Ancillary rights

 

3.1

The Landlord grants the Tenant the following rights (the Rights):

 

3.1.1

Pending adoption at public expense, the right at all times and for all purposes
connected with the use of the Property for the Permitted Use (but not
otherwise), the Nitrogen Gas Compound and the Gas Store to pass and repass

 

(a)

with or without vehicles over the carriageway of the roads within the Estate
between the Building and any allocated car parking spaces and the Roadways;

 

(b)

with or without bicycles over any cycleways within the Estate between the
Property and any allocated cycle store and the Roadways.

along such routes as may be designated by the Landlord from time to time.

 

 

13

 

 

--------------------------------------------------------------------------------

 

 

3.1.2

The right at all times and for all purposes connected with the use of the
Property for the Permitted Use (but not otherwise) to pass and repass on foot
only over such of the footways and pedestrian access areas of the Estate, that
give access to the Building, any designated cycle store, the Nitrogen Gas
Compound, the Gas Store, the storage facility referred to in clause 3.1.18, and
any designated refuse collection area, along such routes as may be designated by
the Landlord from time to time.

 

3.1.3

The right for the Tenant, its employees and visitors to use 25 car parking
spaces in the Car Park allocated from time to time by the Landlord (it being
acknowledged by the Tenant that the Landlord may allocate alternative car
parking space(s) in the Car Park where it is reasonable to do so in accordance
with good estate management) Provided that the Landlord may upon giving the
Tenant no less than 5 Working Days' notice, suspend the right to use such
allocated parking space(s) for so long as is reasonably necessary for the
purposes of installing, constructing, connecting into, repairing, maintaining,
re-routing or replacing any Conducting Media under or on such allocated car
parking space(s) Provided Further that the Landlord shall provide the Tenant
with the use of an alternative car parking space(s) within the Estate for the
duration of such works.

 

3.1.4

Pending adoption at public expense and subject to clause 3.1.5, the right of way
at all times with or without vehicles over and along such roadways within the
Establishment as the Superior Landlord or the Landlord may designate from time
to time, for all proper purposes in connection with the use of the Property for
the Permitted Use (but not otherwise).

 

3.1.5

The persons exercising the right of way granted by clause 3.1.4 shall:

 

(a)

not cause any obstruction on or to the Roadway;

 

(b)

submit to security checks at any point along the Roadway and otherwise comply
with the proper security requirements of the Superior Landlord from time to time
regarding access over and along the Roadway.

 

3.1.6

The right to the free passage and running (subject to temporary interruption for
repair, alteration or replacement) of water, soil, gas, electricity, telephone
and communications and other services to and from the Property in and through
the Conducting Media that now or may in the future serve the Property laid in,
through, upon, over or under the Estate.

 

3.1.7

The right to the free passage and running of Utilities to and from the Property
through the Conducting Media on over or under the Establishment that now or
which may during the Term serve the Estate only.

 

3.1.8

The right to use any areas designated from time to time by the Landlord for
quiet recreational purposes in accordance with any regulations made by the
Landlord from time to time provided that the Landlord may, at its discretion,
build on any such areas in the event of which any rights as set out in this
clause 3.1.8 shall cease to apply.

 

3.1.9

the right to use any cycle store allocated by the Landlord from time to time
within the Estate for keeping bicycles belonging to the Tenant, its employees
and visitors.

 

3.1.10

the right to use any refuse collection area including (if any) any recycling
facilities allocated by the Landlord from time to time for the disposal of
waste/refuse and

 

 

14

 

 

--------------------------------------------------------------------------------

 

 

subject to compliance with regulations made by the Landlord from time to time in
connection with the disposal of such waste/refuse.

 

3.1.11

the right to use the hallways and corridors of the Common Parts for the purposes
of access to and egress from the Property and the lavatories and washrooms
referred to in clause 3.1.12 Provided that the Landlord may vary such route from
time to time within the Building.

 

3.1.12

the right to use the lavatories and washrooms on the ground floor of the
Building.

 

3.1.13

the right to use and to connect into any Conducting Media at the Estate that
belong to the Landlord and serve (but do not form part of) the Property which
are in existence at the date of this lease or are installed or constructed
during the Contractual Term.

 

3.1.14

the right to display the name and logo of the Tenant on a sign or noticeboard
provided by the Landlord in the entrance hall of the Building and on the Common
Parts at the entrance to the Property, in each case in a form and manner
approved by the Landlord (acting reasonably).

 

3.1.15

the right to support and protection from the Common Parts to the extent that the
Common Parts provide support and protection to the Property at the date of this
lease.

 

3.1.16

the right to enter the Common Parts or any other part of the Building so far as
is reasonably necessary to carry out any works to the Property required or
permitted by this lease.

 

3.1.17

the right to install and use for the purposes of the Permitted Use plant or
ducting on the external areas of the roof of the Building with the consent of
the Landlord (not to be unreasonably withheld or delayed).

 

3.1.18

the right to use the any gas or bottle storage as may be designated by the
Landlord from time to time (acting reasonably) and in accordance with any
written regulations made by the Landlord and notified to the Tenant;

 

3.1.19

the right to erect and thereafter maintain a nitrogen tank within the Nitrogen
Gas Compound;

 

3.2

The Rights (other than the rights in clause 3.1.18 and 3.1.19) are granted in
common with the Landlord, the Superior Landlord and any other person authorised
by the Landlord or the Superior Landlord.

 

3.3

The Rights are granted subject to the Third Party Rights insofar as the Third
Party Rights affect the Common Parts and the Tenant shall not do anything that
may interfere with any Third Party Right.

 

3.4

The Tenant shall exercise the Rights (other than the Right mentioned in clause
3.1.15) only in connection with its use of the Property for the Permitted
Use  and in accordance with any regulations made by the Landlord as mentioned in
clause 29.1.

 

3.5

The Tenant shall comply with all laws relating to its use of the Common Parts
and the Establishment pursuant to the Rights.

 

 

15

 

 

--------------------------------------------------------------------------------

 

 

3.6

In relation to the Rights mentioned in clause 3.1.6, clause 3.1.7 and clause
3.1.13, the Landlord or the Superior Landlord may, at their discretion, re-route
or replace any such Conducting Media and that Right shall then apply in relation
to the Conducting Media as re-routed or replaced.

 

3.7

In exercising the Right mentioned in clause 3.1.16, the Tenant shall:

 

3.7.1

except in case of emergency, give reasonable notice to the Landlord and any
occupiers of the relevant part of the Building(s) of its intention to exercise
that Right;

 

3.7.2

where reasonably required by the Landlord or the occupier of the relevant part
of the Building, exercise that Right only if accompanied by a representative of
the Landlord and/or the tenant and/or the occupier of the relevant part of the
Building;

 

3.7.3

cause as little damage as possible to the Common Parts and to any property
belonging to or used by the Landlord or the tenants or occupiers of any other
part of the Building;

 

3.7.4

cause as little inconvenience as possible to the Landlord and the tenants and
occupiers of any other part of the Building as is reasonably practicable; and

 

3.7.5

promptly make good (to the reasonable satisfaction of the Landlord) any damage
caused to the Common Parts (or to any property belonging to or used by the
Landlord) by reason of the Tenant exercising that Right.

 

3.8

Except as mentioned in this clause 3, neither the grant of this lease nor
anything in it confers any right over the Common Parts or any other part of the
Estate or over the Establishment nor is to be taken to show that the Tenant may
have any right over the Common Parts or any other part of the Estate or over the
Establishment and section 62 of the Law of Property Act 1925 does not apply to
this lease.

4

Rights excepted and reserved

 

4.1

The following rights are excepted and reserved from this lease to the Landlord
for the benefit of the Estate and to the extent possible for the benefit of any
neighbouring or adjoining property in which the Landlord acquires an interest
during the term and also to the Superior Landlord for the benefit of the
Establishment and to the extent possible for the benefit of any neighbouring or
adjoining property in which the Superior Landlord acquires an interest during
the term:

 

4.1.1

rights of light, air, support and protection to the extent those rights are
capable of being enjoyed at any time during the term.

 

4.1.2

the right to the free and uninterrupted passage and running of Utilities through
the Conducting Media which are now or that may during the Term be in, on or
under the Property.

 

4.1.3

the right to:

 

(a)

use and connect into Conducting Media at (but not forming part of) the Property
which are in existence at the date of this lease or which are installed or
constructed during the Contractual Term;

 

 

16

 

 

--------------------------------------------------------------------------------

 

 

(b)

install and construct Conducting Media at the Property to serve any part of the
Estate and or Establishment (whether or not such Conducting Media also serve the
Property); and

 

(c)

re-route any Conducting Media mentioned in this clause 4.1.3.

 

4.1.4

at any time during the term, the full and free right for:

 

(a)

the Landlord to develop the Estate, and any neighbouring or adjoining property
in which the Landlord acquires an interest during the term, as the Landlord may
think fit; and

 

(b)

the Superior Landlord to develop the Establishment, and any neighbouring or
adjoining property in which the Superior Landlord acquires an interest during
the term, as the Superior Landlord may think fit.

 

4.1.5

the right to erect scaffolding at the Property or the Building and attach it to
any part of the Property or the Building in connection with any of the
Reservations provided that the Landlord shall (except in case of emergency) take
reasonable steps to ensure that any such scaffolding does not materially
interfere with the Tenant’s use and enjoyment of the Property for the Permitted
Use.

 

4.1.6

the right to attach any structure, fixture or fitting to the boundary of the
Property in connection with any of the Reservations.

 

4.1.7

the right to re-route any means of access to or egress from the Property, the
Building or the Estate and to change the areas over which the Rights mentioned
in clause 3.1.1 to clause 3.1.12 are exercised provided that the Landlord shall
(except in case of emergency) take reasonable steps to ensure that access to and
egress from the Property is maintained at all times; and

 

4.1.8

the right to re-route and replace any Conducting Media over which the Rights
mentioned in clause in clause 3.1.6, clause 3.1.7  and clause 3.1.13 are
exercised.

notwithstanding that the exercise of any of the Reservations or the works
carried out pursuant to them result in a reduction in the flow of light or air
to the Property or the Common Parts or loss of amenity for the Property or the
Common Parts

 

4.2

The Landlord reserves for itself for the benefit of the Estate and to the extent
possible for the benefit of any neighbouring or adjoining property in which the
Landlord acquires an interest during the term and for the Superior Landlord for
the benefit of the Establishment and to the extent possible for the benefit of
any neighbouring or adjoining property in which the Superior Landlord acquires
an interest during the term the right to enter the Property:

 

4.2.1

to inspect, cleanse, repair, maintain, install, construct, connect into,
re-route or replace any Conducting Media or structure relating to any of the
Reservations;

 

4.2.2

to carry out any works to any other part of the Building or the Estate; and

 

4.2.3

for any other purpose mentioned in or connected with:

 

(a)

this lease;

 

(b)

the Superior Lease;

 

 

17

 

 

--------------------------------------------------------------------------------

 

 

(c)

the Reservations; and

 

(d)

the interests of the Landlord and the Superior Landlord in the Property and the
Building, the Estate and/or the Establishment.

 

4.3

The Reservations may be exercised by the Landlord and the Superior Landlord and
by anyone else who is or becomes entitled to exercise them and by anyone
authorised by the Landlord or the Superior Landlord.

 

4.4

The Tenant shall allow all those entitled to exercise any right to enter the
Property to do so with their workers, contractors, agents and professional
advisors and to enter the Property at any reasonable time (whether or not during
usual business hours) and, except in the case of an emergency, after having
given reasonable notice (which need not be in writing) to the Tenant save that
for so long as the Superior Landlord or the Landlord is a Crown Body then no
notice is required for entry by the Superior Landlord or the Landlord (as
applicable) in the interests of national security.

 

4.5

No party exercising any of the Reservations, nor its workers, contractors,
agents and professional advisors, shall be liable to the Tenant or to any
undertenant or other occupier of or person at the Property for any loss, damage,
injury, nuisance or inconvenience arising by reason of its exercising any of the
Reservations except for:

 

4.5.1

physical damage to the Property; or

 

4.5.2

any loss, damage, injury, nuisance or inconvenience in relation to which the law
prevents the Landlord from excluding liability.

 

4.6

Any party exercising any of the Reservations contained in clauses 4.1.3, 4.1.7
and 4.1.8 shall only do so where necessary and shall cause as little
inconvenience to the Tenant is possible and shall make good any damage caused to
the Property to the reasonable satisfaction of the Tenant.

5

Third Party Rights

 

5.1

The Tenant shall comply with all obligations on the Landlord and the Superior
Landlord relating to the Third Party Rights (insofar as those obligations relate
to the Property) and shall not do anything (even if otherwise permitted by this
lease) that may interfere with any Third Party Right.

 

5.2

The Tenant shall allow the Landlord, the Superior Landlord and any other person
authorised by the terms of the Third Party Right to enter the Property in
accordance with its terms.

6

The Annual Rent

 

6.1

The Tenant shall pay the Annual Rent and any VAT in respect of it by four equal
instalments in advance on or before the Rent Payment Dates. The payments shall
be made by banker’s standing order or by any other method that the Landlord
requires at any time by giving notice to the Tenant.

 

6.2

The first instalment of the Annual Rent and any VAT in respect of it shall be
made on the Rent Commencement Date and shall be the proportion, calculated on a
daily basis, in respect of the period beginning on the Rent Commencement Date
and ending on the day before the next Rent Payment Date.

 

 

18

 

 

--------------------------------------------------------------------------------

 

7

Review of the Annual Rent

 

7.1

In this clause the President is the President for the time being of the Royal
Institution of Chartered Surveyors or a person acting on his behalf and the
Surveyor is the independent valuer appointed pursuant to clause 7.7.

 

7.2

The amount of Annual Rent shall be reviewed on each Review Date to equal:

 

7.2.1

the Annual Rent payable immediately before the relevant Review Date (or which
would then be payable but for any abatement or suspension of the Annual Rent or
restriction on the right to collect it) or, if greater;

 

7.2.2

the open market rent agreed or determined pursuant to this clause.

 

7.3

The open market rent may be agreed between the Landlord and the Tenant at any
time before it is determined by the Surveyor.

 

7.4

If the open market rent is determined by the Surveyor, it shall be the amount
that the Surveyor determines is the best annual rent (exclusive of any VAT) at
which the Property could reasonably be expected to be let:

 

7.4.1

in the open market;

 

7.4.2

at the relevant Review Date;

 

7.4.3

on the assumptions listed in clause 7.5; and

 

7.4.4

disregarding the matters listed in clause 7.6.

 

7.5

The assumptions are:

 

7.5.1

the Property is available to let in the open market:

 

(a)

by a willing lessor to a willing lessee;

 

(b)

as a whole;

 

(c)

with vacant possession;

 

(d)

without a fine or a premium;

 

(e)

for a term equal to the Contractual Term; and

 

(f)

otherwise on the terms of this lease other than as to the amount of the Annual
Rent but including the provisions for review of the Annual Rent, and other than
the provision in this lease for a rent-free period;

 

7.5.2

the willing lessee has had the benefit of any rent-free or other concession or
contribution which would be offered in the open market at the relevant Review
Date in relation to fitting out works at the Property;

 

7.5.3

the Property may lawfully be used, and is in a physical state to enable it to be
lawfully used, by the willing lessee (or any potential undertenant or assignee
of the willing lessee) for any purpose permitted by this lease;

 

7.5.4

the Landlord and the Tenant have fully complied with their obligations in this
lease;

 

 

19

 

 

--------------------------------------------------------------------------------

 

 

7.5.5

if the Property or any other part of the Building or any Conducting Media
serving the Property, has been destroyed or damaged, it has been fully restored;

 

7.5.6

no work has been carried out on the Property or any other part of the Building
that has diminished the rental value of the Property;

 

7.5.7

any fixtures, fittings, machinery or equipment supplied to the Property by the
Landlord that have been removed by or at the request of the Tenant, or any
undertenant or its respective predecessors in title (otherwise than to comply
with any law) remain at the Property; and

 

7.5.8

the willing lessee and its potential assignees and undertenants shall not be
disadvantaged by any actual or potential exercise of an option to tax under Part
1 of Schedule 10 to the VATA 1994 in relation to the Property.

 

7.6

The matters to be disregarded are:

 

7.6.1

any effect on rent of the fact that the Tenant or any authorised undertenant has
been in occupation of the Property;

 

7.6.2

any goodwill attached to the Property by reason of any business carried out
there by the Tenant or by any authorised undertenant or by any of its
predecessors in business;

 

7.6.3

any effect on rent attributable to any physical improvement to the Property and
Conducting Media within or exclusively serving the Property carried out after
the date of this lease, by or at the expense of the Tenant or any authorised
undertenant with all necessary consents, approvals and authorisations and not
pursuant to an obligation to the Landlord (other than an obligation to comply
with any law);

 

7.6.4

any effect on rent of any obligation on the Tenant to fit out the Property or to
reinstate the Property to the condition or design it was in before any
alterations or improvements were carried out; and

 

7.6.5

any statutory restriction on rents or the right to recover them.

and provided that and for the avoidance of any doubt the Parties agree that no
account shall be taken of the Nitrogen Gas Compound and Gas Store when
calculating the Annual Rent.

 

7.7

The Surveyor shall be an independent valuer who is a Member or Fellow of the
Royal Institution of Chartered Surveyors. The Landlord and the Tenant may, by
agreement, appoint the Surveyor at any time before either of them applies to the
President for the Surveyor to be appointed. Any application to the President may
not be made earlier than three months before the relevant Review Date.

 

7.8

The Surveyor shall act as an expert and not as an arbitrator. The Surveyor shall
determine the open market rent. The Surveyor's decision shall be given in
writing. The Surveyor's written decision on the matters referred to him shall be
final and binding in the absence of manifest error or fraud.

 

7.9

The Surveyor shall give the Landlord and the Tenant an opportunity to make
written representations to the Surveyor and to make written
counter-representations commenting on the representations of the other party to
the Surveyor. The parties will provide (or procure that others provide) the
Surveyor with such assistance and

 

 

20

 

 

--------------------------------------------------------------------------------

 

 

documents as the Surveyor reasonably requires for the purpose of reaching a
decision.

 

7.10

If the Surveyor dies, or becomes unwilling or incapable of acting, or
unreasonably delays in making any determination, then either the Landlord or the
Tenant may apply to the President to discharge the Surveyor and clause
7.7  shall then apply in relation to the appointment of a replacement.

 

7.11

The fees and expenses of the Surveyor and the cost of the Surveyor's appointment
and any counsel's fees, or other fees, incurred by the Surveyor shall be payable
by the Landlord and the Tenant in the proportions that the Surveyor directs (or
if the Surveyor makes no direction, then equally). If the Tenant does not pay
its part of the Surveyor's fees and expenses within ten Working Days after
demand by the Surveyor, the Landlord may pay that part and the amount it pays
shall be a debt of the Tenant due and payable on demand to the Landlord. The
Landlord and the Tenant shall otherwise each bear their own costs in connection
with the rent review.

 

7.12

If the revised Annual Rent has not been agreed by the Landlord and the Tenant or
determined by the Surveyor on or before the relevant Review Date, the Annual
Rent payable beginning on that Review Date shall continue at the rate payable
immediately before that Review Date. No later than five Working Days after the
revised Annual Rent is agreed or the Surveyor’s determination is notified to the
Landlord and the Tenant, the Tenant shall pay:

 

7.12.1

the shortfall (if any) between the amount that it has paid for the period
beginning on the Review Date and ending on the Rent Payment Date following the
date of agreement or notification of the revised Annual Rent and the amount that
would have been payable had the revised Annual Rent been agreed or determined on
or before that Review Date; and

 

7.12.2

interest at the Interest Rate on that shortfall calculated on a daily basis by
reference to the Rent Payment Dates on which parts of the shortfall would have
been payable if the revised Annual Rent had been agreed or determined on or
before that Review Date and the date payment is received by the Landlord.

 

7.13

Time shall not be of the essence for the purposes of this clause.

 

7.14

If at any time there is a guarantor, the guarantor shall not have any right to
participate in the review of the Annual Rent.

 

7.15

As soon as practicable after the amount of the revised Annual Rent has been
agreed or determined, a memorandum recording the amount shall be signed by or on
behalf of the Landlord and the Tenant and endorsed on or attached to this lease
and its counterpart. The Landlord and the Tenant shall each bear their own costs
in connection with the memorandum.

8

Services and Service Charge

 

8.1

The Services are:

 

8.1.1

cleaning, maintaining, renewing and repairing the Common Parts, including all
Conducting Media forming part of the Common Parts;

 

8.1.2

cleaning the outside of the windows of the Building;

 

 

21

 

 

--------------------------------------------------------------------------------

 

 

8.1.3

maintaining and repairing the concrete base beneath the Nitrogen Gas Compound;

 

8.1.4

lighting the Common Parts and cleaning, maintaining, repairing and replacing
lighting machinery and equipment on the Common Parts;

 

8.1.5

cleaning, maintaining, repairing and replacing and waste collection facilities
on the Common Parts;

 

8.1.6

cleaning, maintaining, repairing and replacing signage for the Common Parts;

 

8.1.7

cleaning, maintaining, repairing, operating and replacing security machinery and
equipment (including any closed circuit television) on the Common Parts;

 

8.1.8

cleaning, maintaining, repairing, operating and replacing fire prevention,
detection and fighting machinery and equipment and fire alarms on the Common
Parts;

 

8.1.9

cleaning, maintaining, repairing and replacing a signboard showing the names and
logos of the tenants and other occupiers in the entrance hall of the Building;

 

8.1.10

maintaining the landscaped and grassed areas of the Common Parts;

 

8.1.11

maintaining and repairing the roads and cycleways within the Estate as described
in clauses 3.1.1(a) and (b)

 

8.1.12

decorating the internal areas of the Common Parts;

 

8.1.13

the supply of consumables pursuant to clause 8.3.5;

 

8.1.14

cleaning, maintaining, repairing and replacing the floor coverings on the
internal areas of the Common Parts;

 

8.1.15

cleaning, maintaining, repairing and replacing the furniture and fittings on the
Common Parts;

 

8.1.16

cleaning, maintaining, repairing and replacing the furniture, fittings and
equipment in the lavatories and washrooms on the Common Parts and providing hot
and cold water, soap, paper, towels and other supplies for them;

 

8.1.17

heating the internal areas of the Common Parts and cleaning, maintaining,
repairing and replacing heating machinery and equipment serving the Common
Parts;

 

8.1.18

providing air conditioning for the internal areas of the Common Parts and
cleaning, maintaining, repairing and replacing air conditioning equipment
serving the Common Parts; and

 

8.1.19

providing security reception cleaning maintenance and management staff for the
Building; and

 

8.1.20

such security measures as the Landlord shall in its reasonable opinion regard as
necessary or desirable for the protection and security of the Estate and/or the
Building and/or the Property; and

 

8.1.21

any other service or amenity that the Landlord may in its absolute discretion
(but at all times acting in accordance with the principles of good estate
management) provide for the benefit of the tenants and occupiers of the Estate.

 

8.2

The Service Costs are the total of:

 

 

22

 

 

--------------------------------------------------------------------------------

 

 

8.2.1

the whole of the reasonable and properly incurred costs of:

 

(a)

providing the Services;

 

(b)

the supply and removal of electricity, gas, water, sewage  and other utilities
to and from the Common Parts;

 

(c)

complying with the recommendations and requirements of the insurers of the
Building;

 

(d)

complying with all laws relating to the Common Parts, their use and any works
carried out at them, and relating to the use of all Conducting Media, machinery
and equipment at or serving the Common Parts and to any materials kept at or
disposed of from the Common Parts;

 

(e)

complying with the Third Party Rights insofar as they relate to the Common
Parts; and

 

(f)

taking any steps (including proceedings) that the Landlord considers necessary
to prevent or remove any encroachment over the Common Parts or to prevent the
acquisition of any right over the Common Parts (or the Building as a whole) or
to remove any obstruction to the flow of light or air to the Common Parts (or
the Building as a whole);

 

8.2.2

the reasonable and proper costs, fees and disbursements (on a full indemnity
basis) of:

 

(a)

managing agents employed by the Landlord for the carrying out and provision of
the Services or, where managing agents are not employed, a management fee for
the same; and

 

(b)

accountants employed by the Landlord to prepare and audit the service charge
accounts;

 

8.2.3

the reasonable and proper costs of the salaries and employer costs (including
pension, welfare and insurance contributions) and uniforms of security reception
cleaning maintenance and management staff for the Building and of all equipment
and supplies needed for the proper performance of their duties;

 

8.2.4

all rates, taxes, impositions and outgoings payable in respect of the Common
Parts, their use and any works carried out on them (other than any taxes payable
by the Landlord in connection with any dealing with or disposition of its
reversionary interest in the Building); and

 

8.2.5

any VAT payable by the Landlord in respect of any of the items mentioned above
except to the extent that the Landlord obtains credit for such VAT under the
Value Added Tax Act 1994.

 

8.2.6

the proper fees (including VAT and disbursements) of any professional advisor
which the Landlord may from time to time employ or instruct in connection of the
maintenance or management of the Estate or Services including the costs properly
incurred in the determination of the above fees;

 

 

23

 

 

--------------------------------------------------------------------------------

 

 

8.2.7

the properly incurred cost of and incidental to complying with or objecting to
the requirements of any Act of Parliament or any government department, local
authority or other public or competent authority or court of competent
jurisdiction.

 

8.2.8

the properly incurred cost of preparing and of auditing accounts and
certificates relating to the calculation of the Service Charge.

 

8.2.9

the properly incurred costs of maintaining a bank account and any interest or
other charges properly incurred by the Landlord in providing funds to defray
expenditure in advance of recovery of the Service Charge from the Tenant and the
service charges payable by the tenants of the remainder of the Estate.

 

8.2.10

the preparation at reasonable intervals of valuations of the Building for
insurance purposes.

 

8.2.11

the reasonable and properly incurred cost of appointing independent contractors
and professionals and taking out contracts for the provision of the Services and
maintenance contracts for the inspection, repair, maintenance and servicing of
any apparatus, plant or equipment.

 

8.2.12

the reasonable and properly incurred cost of undertaking health and safety, fire
risk, and energy inspections, audits and assessments in respect of the Estate
and the Building.

 

8.2.13

the amount (if any) in each Service Charge Year as the Landlord may (acting
reasonably in accordance with the principles of good estate management) estimate
as a fair annual contribution to the provision of anticipated expenditure on the
major repair, renewal and/or replacement of structural parts of the Building
and/or plant and machinery. Notwithstanding that such expenditure may be
incurred after the end of the Term the Landlord shall not be required to
reimburse or repay any part of the Service Charge paid by the Tenant under this
clause 8.2.13 if such expenditure has not been incurred within the relevant
Service Charge Year or by the end of the Term (however it ends).

 

8.2.14

There is to be excluded from the Service Costs and items comprising the Service
Charge:

 

(a)

any costs in respect of works for which the Landlord holds a current warranty or
guarantee against a third party to the extent that the same are recoverable and
it is financially viable to do so having regard to the amount of the proposed
claim and any works carried out during the defects maintenance period applicable
to such works;

 

(b)

any part of the cost of the initial construction, equipping and fitting out of
any part of the Estate and/or the Property and the initial provision of any of
the Services or items required for such provisions;

 

(c)

any costs arising in relation to the remedying of any Inherent Defects;

 

(d)

any costs or other liability incurred in connection with any Contamination Works
carried out in respect of any Excluded Contamination; and

 

(e)

any costs incurred in cleaning, maintaining, repairing and replacing the Lifts.

 

 

24

 

 

--------------------------------------------------------------------------------

 

 

8.3

Subject to the Tenant paying the Service Charge, the Landlord shall use its
reasonable endeavours:

 

8.3.1

to repair and maintain the Common Parts;

 

8.3.2

to provide heating and air conditioning to the internal areas of the Common
Parts and the Property during such periods of the year as the Landlord considers
appropriate;

 

8.3.3

to keep the internal areas of the Common Parts clean, and to clean the outside
of the windows of the Building as often as the Landlord considers appropriate;

 

8.3.4

to keep the internal areas of the Common Parts  lit; and

 

8.3.5

to supply hot and cold water, soap, paper, towels and other supplies for the
lavatories and washrooms on the Common Parts;

 

8.3.6

to provide such other Services as may from time to time be agreed between the
parties (acting reasonably).

 

8.4

The Landlord shall not be obliged to carry out any works where the need for
those works has arisen by reason of any damage or destruction by a risk against
which the Landlord is not obliged to insure.

 

8.5

The Landlord shall not be liable for:

 

8.5.1

any failure, interruption in, or disruption to, the provision of any of the
Services for any reason that is outside the reasonable control of the Landlord;
or

 

8.5.2

any injury, loss or damage suffered by the Tenant as a result of any absence or
insufficiency of any of the Services; or

 

8.5.3

injury, loss or damage suffered by the Tenant as a result of any breakdown or
defect in any Conducting Media or other apparatus, except where due to the
negligence of the Landlord.

 

8.6

Before or as soon as possible after the start of each Service Charge Year, the
Landlord shall prepare and send the Tenant an estimate of the Service Costs for
that Service Charge Year and a statement of the estimated Service Charge for
that Service Charge Year provided that if the estimated Service Charge exceeds
the Service Charge Cap for that Service Charge Year, the statement shall also
specify the amount actually payable by the Tenant, in accordance with clause
8.7.

 

8.7

The Tenant shall (subject to clause 8.9) pay the estimated Service Charge for
each Service Charge Year in four equal instalments on each of the Rent Payment
Dates provided that the Tenant shall not be obliged to pay more than the Service
Charge Cap for that Service Charge Year.

 

8.8

In relation to the Service Charge Year current at the date of this lease, the
Tenant’s obligations to pay the estimated Service Charge and the actual Service
Charge shall be limited to an apportioned part of those amounts, such
apportioned part to be calculated on a daily basis for the period beginning on
the date of this lease and ending on the last day of the Service Charge Year.
The estimated Service Charge for which the Tenant is liable shall be paid in
equal instalments on the date of this lease

 

 

25

 

 

--------------------------------------------------------------------------------

 

 

and the remaining Rent Payment Days during the period beginning on the date of
this lease and ending on the last day of the Service Charge Year.

 

8.9

As soon as reasonably practicable after the end of each Service Charge Year, the
Landlord shall prepare and send to the Tenant a certificate showing:

 

(a)

the Service Charge Cap for that Service Charge Year;

 

(b)

the Service Costs and the Service Charge for that Service Charge Year provided
that if the Service Charge exceeds the Service Charge Cap for that Service
Charge Year the certificate shall also specify the amount actually payable by
the Tenant in accordance with clause 8.11.

 

8.10

If any cost is omitted from the calculation of the Service Charge in any Service
Charge Year, the Landlord shall be entitled to include it in the estimate and
certificate of the Service Charge in any following Service Charge Year.
Otherwise, and except in the case of manifest error, the Service Charge
certificate shall be conclusive as to all matters of fact to which it refers.

 

8.11

If, in respect of any Service Charge Year, the Landlord’s estimate of the
Service Charge is less than the Service Charge, the Tenant shall pay the
difference on demand provided that if the Service Charge exceeds the Service
Charge Cap for that Service Charge Year the Tenant shall only be obliged to pay
the difference between the estimate of the Service Charge and the Service Charge
Cap. If, in respect of any Service Charge Year, the Landlord’s estimate of the
Service Charge is more than the Service Charge, the Landlord shall credit the
difference against the Tenant’s next instalment of the estimated Service Charge
(and, where the difference exceeds the next instalment, then the balance of the
difference shall be credited against each succeeding instalment until it is
fully credited).

 

8.12

The Service Charge Cap shall be reviewed on each Service Charge Cap Review Date
to the Indexed Service Charge Cap. If there is any change to the methods used to
compile the RPI, including any change to the items from which the All Items
index of the RPI is compiled, or if the reference base used to compile the RPI
changes the calculation of the Indexed Service Change Cap shall be made taking
into account the effect of this change.

 

8.13

The Indexed Service Charge Cap shall be determined at the Service Charge Cap
Review Date by multiplying the Service Charge Cap by the All Items index value
of the RPI for the month before the month in which the Service Charge Cap Review
Date falls then dividing the product by the All Items index value of the RPI for
the Base RPI Month.

 

8.14

Without prejudice to the foregoing there shall be no Service Charge Cap after
the third anniversary of this Lease and for the avoidance of doubt clauses 8.6,
8.7, 8.9 and 8.11 shall from that date be read and construed as if they
contained no reference to a Service Charge Cap. Clauses 8.12 and 8.13 shall
cease to apply.

 

8.15

The restriction of the amount of Service Charge and the estimated Service Charge
payable by the Tenant shall have no effect in respect of, and is without
prejudice to, any other sums payable by the Tenant under this lease.

 

8.16

The Landlord may in its reasonable discretion from time to time withhold, add
to, extend or vary the Services or any of them if the Landlord reasonably deems
it

 

 

26

 

 

--------------------------------------------------------------------------------

 

 

necessary or desirable to do so for the more efficient management of the
Building or the Estate (as appropriate).

 

8.17

If at any time during the Term (and on more than one occasion):-

 

8.17.1

the total property enjoying or capable of enjoying the benefit of any of the
Services is varied on a permanent basis; or

 

8.17.2

if it is otherwise equitable to do so

the Tenant's Proportion may at the instigation of the Landlord be varied with
effect from the end of the then current Service Charge Period.

9

Mandatory Services and Security Measures

 

9.1

Subject to the Tenant paying the Mandatory Services Costs and the Security
Measures Costs the Landlord shall use all reasonable endeavours to enforce the
covenants on the part of the Superior Landlord under the Superior Lease to
provide the Mandatory Services and Security Measures.  

 

9.2

The Tenant shall pay to the Landlord within ten (10) Working Days of demand the
following:

 

9.2.1

the Mandatory Services Costs; and

 

9.2.2

the Security Measures Costs

10

Insurance

 

10.1

Subject to clause 10.2, the Landlord shall keep the Building insured against
loss or damage by the Insured Risks for the sum which the Landlord (acting
reasonably) considers to be its full reinstatement cost (taking inflation of
building costs into account) and loss of rent for one year. The Landlord shall
not be obliged to insure any part of the Property installed by the Tenant.

 

10.2

The Landlord’s obligation to insure is subject to:

 

10.2.1

any exclusions, limitations, excesses and conditions that may be imposed by the
insurers; and

 

10.2.2

insurance being available in the London insurance market on reasonable terms
acceptable to the Landlord.

 

10.3

The Tenant shall pay to the Landlord within ten (10) Working Days of written
demand:

 

10.3.1

the Insurance Rent;

 

10.3.2

any amount that is deducted or disallowed by the insurers pursuant to any excess
provision in the insurance policy; and

 

10.3.3

The Tenant’s Proportion of any costs that the Landlord incurs in obtaining a
valuation of the Building for insurance purposes.

 

10.4

The Tenant shall:

 

 

27

 

 

--------------------------------------------------------------------------------

 

 

10.4.1

as soon as reasonably practicable inform the Landlord if any matter occurs in
relation to the Tenant or the Property, the Nitrogen Gas Compound or Gas Store
that any insurer or underwriter may treat as material in deciding whether or on
what terms to insure or to continue to insure the Building and shall give the
Landlord notice of that matter;

 

10.4.2

not do or omit anything as a result of which any policy of insurance of the
Building or any neighbouring property may become void or voidable or otherwise
prejudiced, or the payment of any policy money may be withheld, nor (unless the
Tenant has previously notified the Landlord and has paid any increased or
additional premium) anything as a result of which any increased or additional
insurance premium may become payable;

 

10.4.3

comply at all times with the requirements and recommendations of the
insurers  and the appropriate fire authority relating to the Property and the
use by the Tenant of the Common Parts

 

10.4.4

comply at all times with the reasonable requirements of the Superior Landlord in
relation to fire precautions affecting the Estate and the Establishment;

 

10.4.5

give the Landlord notice as soon as reasonably practicable of the occurrence of
any damage or loss relating to the Property arising from an Insured Risk;

 

10.4.6

not effect any insurance of the Property, the Nitrogen Gas Compound or Gas Store
but if it becomes entitled to the benefit of any insurance proceeds in respect
of the Property, the Nitrogen Gas Compound or Gas Store pay those proceeds or
cause them to be paid to the Landlord; and

 

10.4.7

pay the Landlord an amount equal to any insurance money that the insurers of the
Building refuse to pay (in relation to the Building) by reason of any act or
omission of the Tenant or any undertenant, their workers, contractors or agents
or any person at the Property, the Nitrogen Gas Compound or Gas Store or the
Common Parts with the actual or implied authority of any of them.

 

10.5

The Landlord shall, subject to obtaining all necessary planning and other
consents, use all insurance money received (other than for loss of rent) in
connection with any damage to the Building to repair the damage for which the
money has been received or (as the case may be) in rebuilding the Building and
shall make up any shortfall out of its own funds. The Landlord shall not be
obliged to:

 

10.5.1

provide accommodation or facilities identical in layout or design so long as
accommodation reasonably equivalent to that previously at the Property and its
access, services and amenities is provided; or

 

10.5.2

repair or rebuild if the Tenant has failed to pay any of the Insurance Rent; or

 

10.5.3

repair or rebuild the Building after a notice has been served pursuant to clause
10.7 or clause 10.8.

 

10.6

If the Property and/or the means of access to it are damaged or destroyed by an
Insured Risk so as to be unfit for occupation and use or if the Common Parts,
Nitrogen Gas Compound or Gas Store are damaged or destroyed by an Insured Risk
so as to make the Property inaccessible or unusable then, unless the policy of
insurance in relation to the Property, the Nitrogen Gas Compound or Gas Store or
the Common Parts has been vitiated in whole or in part in consequence of any act
or

 

 

28

 

 

--------------------------------------------------------------------------------

 

 

omission of the Tenant, any undertenant or their respective workers, contractors
or agents or any other person on the Property, the Nitrogen Gas Compound or Gas
Store or the rest of the Estate with the actual or implied authority of any of
them, payment of the Annual Rent, or a fair proportion of it according to the
nature and extent of the damage, shall be suspended until the Property has been
reinstated and made fit for occupation and use or the Common Parts have been
reinstated so as to make the Property accessible or useable (as the case may
be), or until the end of one year from the date of damage or destruction, if
sooner.

 

10.7

If, following damage to or destruction of the Building, the Landlord considers
that it is impossible or impractical to reinstate the Building, the Landlord may
terminate this lease by giving notice to the Tenant. On giving notice this lease
shall determine but this shall be without prejudice to any right or remedy of
the Landlord in respect of any breach of the tenant covenants of this lease. Any
proceeds of the insurance shall belong to the Landlord.

 

10.8

Provided that the Tenant has complied with its obligations in this clause, the
Tenant may terminate this lease by giving notice to the Landlord if, following
damage or destruction of the Property or the Common Parts by an Insured Risk,
the Property has not been reinstated so as to be fit for occupation and use or
the Common Parts have not been reinstated so as to make the Property accessible
or useable within one year after the date of damage or destruction. On giving
this notice this lease shall determine but this shall be without prejudice to
any right or remedy of the Landlord in respect of any breach of the tenant
covenants of this lease. Any proceeds of the insurance shall belong to the
Landlord.

 

10.9

If the Property shall be destroyed or damaged by Uninsured Risk so as to render
the Property unfit for occupation and/or use and/or inaccessible the Landlord
shall within 6 months of such event give written notice to the Tenant indicating
whether or not the Landlord intends to reinstate the Property

 

10.10

If the Landlord intends to reinstate the Property or the relevant part thereof
then subject to the Landlord obtaining any necessary consent (which the Landlord
shall use all reasonable endeavours to obtain) the Landlord shall reinstate the
Property so damaged or destroyed by the Uninsured Risk as quickly as may be
reasonably practicable at its own expense

 

10.11

If the Landlord serves written notice upon the Tenant indicating that the
Landlord does not intend to reinstate as aforesaid this lease shall forthwith
determine without prejudice to any claim by either party against the other in
respect of any antecedent breach of covenant

 

10.12

If the Landlord shall fail to give notice to the Tenant the Tenant may at any
time after the expiry of the period of 6 months following the damage or
destruction by the Uninsured Risk (but before the Landlord gives notice
indicating that it intends to reinstate) forthwith determine this lease by
written notice given to the Landlord but without prejudice to any claim by
either party against the other in respect of an antecedent breach of covenant

11

Rates and taxes

 

11.1

The Tenant shall pay all present and future rates, taxes and other impositions
and outgoings payable in respect of the Property, its use and any works carried
out there, except:

 

 

29

 

 

--------------------------------------------------------------------------------

 

 

11.1.1

any taxes payable by Landlord in connection with any dealing with or disposition
of:

 

(a)

the reversion to this lease; or

 

(b)

the Landlord's interest in the Superior Lease;

 

11.1.2

any taxes payable by the Superior Landlord in connection with any dealing with
or disposition of the reversion to the Superior Lease; or

 

11.1.3

any taxes, other than VAT and insurance premium tax, payable by the Landlord or
the Superior Landlord or by reason of the receipt of any of the rents due under
this lease or the Superior Lease.

 

11.2

If such rates, taxes or other impositions and outgoings are payable in respect
of the Property together with other property (including another part of the
Building), the Tenant shall pay a fair proportion of the total.

 

11.3

As soon as reasonably practicable after the date of this Lease the Tenant shall
submit an application to have the Property separately assessed for non-domestic
rates and to diligently pursue such application and keep the Landlord informed
of its progress.

 

11.4

Other than such application to be made by the Tenant pursuant to clause 11.3 the
Tenant shall not make any proposal to alter the rateable value of the Property
or that value as it appears on any draft rating list, without the approval of
the Landlord and the Superior Landlord.

 

11.5

If, after the end of the term, either the Landlord or the Superior Landlord
loses rating relief (or any similar relief or exemption) because it has been
allowed to the Tenant, then the Tenant shall pay the Landlord or the Superior
Landlord, as appropriate, an amount equal to the relief or exemption that has
been lost.

12

Utilities

 

12.1

The Tenant shall pay all costs, charges or expenses in connection with the
supply and removal of electricity, gas, water, sewage, telecommunications and
data and other services and utilities to or from the Property.

 

12.2

If any of those costs, charges or expenses are payable in relation to the
Property together with other property, the Tenant shall pay a fair proportion of
all those costs.

 

12.3

The Tenant shall comply with all laws and with any recommendations of the
relevant suppliers relating to the use of those services and utilities.

13

VAT

 

13.1

All sums payable by the Tenant are exclusive of any VAT that may be chargeable.
The Tenant shall pay VAT in respect of all taxable supplies made to it in
connection with this lease on the due date for making any payment or, if
earlier, the date on which that supply is made for VAT purposes.

 

13.2

Every obligation on the Tenant, under or in connection with this lease, to pay
the Landlord or any other person any sum by way of a refund or indemnity, shall
include an obligation to pay an amount equal to any VAT incurred on that sum by
the

 

 

30

 

 

--------------------------------------------------------------------------------

 

 

Landlord or other person, except to the extent that the Landlord or other person
obtains credit for such VAT under the Value Added Tax Act 1994.

14

Default interest and interest

 

14.1

If any Annual Rent or any other money payable under this lease has not been paid
by the date it is due, whether it has been formally demanded or not, the Tenant
shall pay the Landlord interest on that amount at the Default Interest Rate
(both before and after any judgment). Such interest shall accrue on a daily
basis for the period beginning on the due date and ending on the date of
payment.

 

14.2

If the Landlord does not demand or accept any Annual Rent or other money due or
tendered under this lease because the Landlord reasonably believes that the
Tenant is in breach of any of the tenant covenants of this lease, then the
Tenant shall, when that amount is accepted by the Landlord, also pay interest at
the Interest Rate on that amount for the period beginning on the date the amount
(or each part of it) became due and ending on the date it is accepted by the
Landlord.

15

Costs

 

15.1

The Tenant shall pay the proper costs and expenses of the Landlord and those of
the Superior Landlord including any solicitors’ or other professionals’ costs
and expenses (incurred both during and after the end of the term) in connection
with or in contemplation of any of the following:

 

15.1.1

the enforcement of the tenant covenants of this lease;

 

15.1.2

serving any notice in connection with this lease under section 146 or 147 of the
Law of Property Act 1925 or taking any proceedings under either of those
sections, notwithstanding that forfeiture is avoided otherwise than by relief
granted by the court;

 

15.1.3

serving any notice in connection with this lease under section 17 of the
Landlord and Tenant (Covenants) Act 1995;

 

15.1.4

the preparation and service of a schedule of dilapidations in connection with
this lease served during or no later than six months after the end of the term;
or

 

15.1.5

any consent or approval applied for under:

 

(a)

this lease, whether or not it is granted; and

 

(b)

the Superior Lease, where the consent of the Superior Landlord is required under
this Lease, whether or not it is granted.

 

15.2

Where the Tenant is obliged to pay or indemnify the Landlord against any
solicitors’ or other professionals’ costs and expenses (whether under this or
any other clause of this lease) that obligation extends to those costs and
expenses assessed on a full indemnity basis.

16

Set-off

 

16.1

The Annual Rent and all other amounts due under this lease shall be paid by the
Tenant or any guarantor (as the case may be) in full without any set-off,

 

 

31

 

 

--------------------------------------------------------------------------------

 

 

counterclaim, deduction or withholding (other than any deduction or withholding
of tax as required by law).

17

Registration of this lease

 

17.1

Promptly following the grant of this lease, the Tenant shall apply to register
this lease at HM Land Registry. The Tenant shall use reasonable endeavours to
ensure that any requisitions raised by HM Land Registry in connection with that
application are dealt with promptly and properly. Within one month after
completion of the registration, the Tenant shall send the Landlord official
copies of its title.

18

Assignments

 

18.1

The Tenant shall not assign the whole of this lease without the consent of:

 

18.1.1

the Landlord (such consent not to be unreasonably withheld or delayed}; and

 

18.1.2

the Superior Landlord in accordance with clause 18.3.

 

18.2

The Tenant shall not assign part only of this lease.

 

18.3

In respect of the consent of the Superior Landlord the Tenant must comply with
the following:

 

18.3.1

The Tenant shall give to the Superior Landlord written notice (the Notice) of
the Tenant's intention to assign this lease not less than 15 Working Days prior
to the date of the proposed assignment. The Notice shall include full details of
the name, registered office and business address for the proposed assignee,
together with details of the property to be assigned, rent payable and any rent
free period or other inducements to be allowed to the proposed assignee.

 

18.3.2

The Tenant shall provide promptly such further information regarding the
identity and status of the proposed assignee as the Superior Landlord may
reasonably require.

 

18.3.3

For so long as the Superior Landlord shall be a Crown Body it may within fifteen
Working Days of receipt of the Notice serve written notice (the Counter Notice)
on the Tenant objecting to the proposed assignment for one or more of the
reasons listed in clause 44.10 provided always that any such Counter Notice
shall be signed by an authorised signatory for the Superior Landlord.

 

18.3.4

If the Superior Landlord shall serve the Counter Notice the Tenant shall not
assign this lease to the proposed assignee.

 

18.3.5

If the Superior Landlord shall not serve a Counter Notice then the consent of
the Superior Landlord shall be deemed to have been obtained to the assignment
proposed in the Notice Provided that if there is any variation to the details of
the proposed assignment (including the details of the proposed assignee) then
the Tenant must comply again with the provisions of this clause 18.3.

 

18.4

In respect of the consent of the Landlord, the Landlord and the Tenant agree
that for the purposes of section 19(1A) of the Landlord and Tenant Act 1927 the
Landlord may give its consent to an assignment subject to all or any of the
following conditions:

 

 

32

 

 

--------------------------------------------------------------------------------

 

 

18.4.1

a condition that the assignor enters into an authorised guarantee agreement
which:

 

(a)

is in respect of all the tenant covenants of this lease;

 

(b)

is in respect of the period beginning with the date the assignee becomes bound
by those covenants and ending on the date when the assignee is released from
those covenants by virtue of section 5 of the Landlord and Tenant (Covenants)
Act 1995;

 

(c)

imposes principal debtor liability on the assignor;

 

(d)

requires (in the event of a disclaimer of this lease) the assignor to enter into
a new tenancy for a term equal to the unexpired residue of the Contractual Term;
and

 

(e)

is otherwise in a form reasonably required by the Landlord;

 

18.4.2

a condition that a person of standing acceptable to the Landlord acting
reasonably enters into a guarantee and indemnity of the tenant covenants of this
lease in the form set out in Schedule 1 (but with such amendments and additions
as the Landlord may reasonably require).

 

18.5

The Landlord and the Tenant agree that for the purposes of section 19(1A) of the
Landlord and Tenant Act 1927 the Landlord may refuse its consent to an
assignment if any of the following circumstances exist at the date of the
Tenant's application for consent to assign this lease:

 

18.5.1

the Annual Rent or any other money due under this lease is outstanding or there
is a material breach of covenant by the Tenant that has not been remedied; or

 

18.5.2

in the Landlord's reasonable opinion the assignee is not of sufficient financial
standing to enable it to comply with the Tenant's covenants and conditions
contained in this lease; or

 

18.5.3

the assignee and the Tenant are group companies within the meaning of section 42
of the LTA 1954;

 

18.5.4

the Tenant has not complied with clause 18.3;

 

18.5.5

the Superior Landlord has served a Counter Notice on the Tenant pursuant to
clause 18.3.

 

18.6

Nothing in this clause shall prevent the Landlord from giving consent subject to
any other reasonable condition, nor from refusing consent to an assignment in
any other circumstance where it is reasonable to do so.

19

Underlettings

 

19.1

The Tenant shall not underlet the whole the Property except in accordance with
this clause.  

 

19.2

The Tenant shall not underlet part only of the Property.

 

19.3

The Tenant shall not sublet the whole of the Property without the consent of:

 

19.3.1

the Landlord (such consent not to be unreasonably withheld or delayed); and

 

 

33

 

 

--------------------------------------------------------------------------------

 

 

19.3.2

the Superior Landlord in accordance with clause 19.4.

 

19.4

In respect of the consent of the Superior Landlord the Tenant must comply with
the following:

 

19.4.1

The Tenant shall give to the Superior Landlord written notice (the Notice) of
the Tenant's intention to grant a sublease not less than 15 Working Days prior
to the date of the grant of the proposed sublease. The Notice shall include full
details of the name, registered office and business address for the proposed
subtenant, together with details of the property to be sublet, rent payable and
any rent free period or other inducements to be allowed to the proposed
subtenant.

 

19.4.2

The Tenant shall provide promptly such further information regarding the
identity and status of the proposed subtenant as the Superior Landlord may
reasonably require.

 

19.4.3

For so long as the Superior Landlord shall be a Crown Body it may within fifteen
Working Days of receipt of the Notice serve written notice (the Counter Notice)
on the Tenant objecting to the proposed sublease for one or more of the reasons
listed in clause 44.10 provided always that any such Counter Notice shall be
signed by an authorised signatory for the Superior Landlord.

 

19.4.4

If the Superior Landlord shall serve the Counter Notice the Tenant shall not
grant the proposed sublease and the Superior Landlord shall be deemed to have
refused its consent.

 

19.4.5

If the Superior Landlord shall not serve a Counter Notice then the consent of
the Superior Landlord shall be deemed to have been obtained to the sublease
proposed in the Notice Provided that if there is any variation to the details of
the proposed sublease (including the details of the proposed subtenant) then the
Tenant must comply again with the provisions of this clause 19.4.

 

19.5

The Tenant shall not underlet the Property:

 

19.5.1

together with any property or any right over property that is not included
within this lease;

 

19.5.2

at a fine or premium or reverse premium; nor

 

19.5.3

allowing any rent free period to the undertenant that exceeds the period as is
then usual in the open market in respect of such a letting.

 

19.6

The Tenant shall not underlet the Property unless, before the underlease is
granted, the Tenant has given the Landlord:

 

19.6.1

a certified copy of the notice served on the undertenant, as required by section
38A(3)(a) of the LTA 1954, applying to the tenancy to be created by the
underlease; and

 

19.6.2

a certified copy of the declaration or statutory declaration made by the
undertenant in accordance with the requirements of section 38A(3)(b) of the LTA
1954.

 

19.7

Any underletting by the Tenant shall be by deed and shall include:

 

 

34

 

 

--------------------------------------------------------------------------------

 

 

19.7.1

an agreement between the Tenant and the undertenant that the provisions of
sections 24 to 28 of the LTA 1954 are excluded from applying to the tenancy
created by the underlease;

 

19.7.2

the reservation of a rent which is not less than the full open market rental
value of the Property at the date the Property is underlet and which is payable
at the same times as the Annual Rent under this lease;

 

19.7.3

provisions for the review of rent at the same dates and on the same basis as the
review of rent in this lease, unless the term of the underlease does not extend
beyond the next Review Date;

 

19.7.4

a covenant by the undertenant, enforceable by and expressed to be enforceable by
the Landlord (as superior landlord at the date of grant) and the Superior
Landlord and their respective successors in title in their own right, to observe
and perform the tenant covenants in the underlease and any document that is
supplemental or collateral to it and the tenant covenants in this lease, except
the covenants to pay the rents reserved by this lease;

 

19.7.5

provisions requiring the consent of the Landlord to be obtained in respect of
any matter for which the consent of the Landlord is required under this lease;
and

 

19.7.6

provisions requiring the consent of the Superior Landlord to be obtained in
respect of any matter for which the consent of the Superior Landlord is required
under this lease

and shall otherwise be consistent with and include tenant covenants no less
onerous (other than as to the Annual Rent) than those in this lease and in a
form approved by the Landlord, such approval not to be unreasonably withheld.

 

19.8

In relation to any underlease granted by the Tenant, the Tenant shall:

 

19.8.1

not vary the terms of the underlease without the consent of the Landlord such
consent not to be unreasonably withheld or delayed and without limitation to any
other reasons or grounds the Landlord and Tenant agree that the Landlord may
withhold its consent where any proposed variation would be in breach of the
Superior Lease and/or any regulations made by the Superior Landlord under the
terms of the Superior Lease.

 

19.8.2

nor accept a surrender of the underlease without the consent of the Landlord,
such consent not to be unreasonably withheld or delayed;

 

19.8.3

enforce the tenant covenants in the underlease and not waive any of them nor
allow any reduction in the rent payable under the underlease; and

 

19.8.4

ensure that in relation to any rent review the revised rent is not agreed
without the approval of the Landlord, such approval not to be unreasonably
withheld or delayed.

20

Prohibition of other dealings and sharing occupation

 

20.1.1

Except as expressly permitted by this lease, the Tenant shall not assign,
underlet, charge, part with or share possession or share occupation of this
lease or the Property or assign, part with or share any of the benefits or
burdens of this lease, or in any interest derived from it, whether by a virtual
assignment or other similar arrangement or hold the lease on trust for any
person (except pending registration

 

 

35

 

 

--------------------------------------------------------------------------------

 

 

of a dealing permitted by this lease at HM Land Registry or by reason only of
joint legal ownership).

 

20.1.2

The Tenant may share occupation of the Property with any company that is a
member of the same group (within the meaning of section 42 of the Landlord and
Tenant Act 1954) as the Tenant for so long as that company remains within that
group and provided that no relationship of landlord and tenant is established by
that arrangement.

21

Registration and notification of dealings and occupation

 

21.1

In this clause a Transaction is:

 

21.1.1

any dealing with this lease or the devolution or transmission of, or parting
with possession of any interest in it; or

 

21.1.2

the making of any other arrangement for the occupation of the Property.

 

21.2

In respect of every Transaction that is registrable at HM Land Registry, the
Tenant shall promptly following completion of the Transaction apply to register
it (or procure that the relevant person so applies). The Tenant shall (or shall
procure that) any requisitions raised by HM Land Registry in connection with an
application to register a Transaction are dealt with promptly and properly.
Within one month of completion of the registration, the Tenant shall send the
Landlord official copies of its title.

 

21.3

No later than 14 days after a Transaction the Tenant shall:

 

21.3.1

give notice of the Transaction to the Landlord's solicitors and to the Superior
Landlord's solicitors;

 

21.3.2

deliver four certified copies of any document effecting the Transaction to the
Landlord’s solicitors and to the Superior Landlord's solicitors;

 

21.3.3

pay the Landlord’s solicitors a registration fee of £50 (plus VAT) together with
any charges payable to the Superior Landlord's solicitors in accordance with the
terms of the Superior Lease; and

 

21.3.4

deliver to the Landlord's solicitors a copy of any Energy Performance
Certificate and Recommendation Report issued as a result of the Transaction.

 

21.4

If the Landlord and/or Superior Landlord so requests, the Tenant shall promptly
supply the Landlord and/or the Superior Landlord (as applicable) with full
details of the occupiers of the Property (including the number of the employees
or other persons employed or retained by the Tenant or any subtenant of the
Property from time to time and the terms upon which they occupy it.

22

Closure of the registered title of this lease

 

22.1

Within one month after the end of the term (and notwithstanding that the term
has ended), the Tenant shall make an application to close the registered title
of this lease and shall ensure that any requisitions raised by HM Land Registry
in connection with that application are dealt with promptly and properly. The
Tenant shall keep the Landlord informed of the progress and completion of its
application.

 

 

36

 

 

--------------------------------------------------------------------------------

 

23

Repairs

 

23.1

The Tenant shall keep the Property clean and tidy and in good repair and
condition and shall ensure that any Conducting Media within and exclusively
serving the Property is kept in good working order PROVIDED THAT the Tenant
shall not be liable to repair the Property to the extent that any disrepair has
been caused by an Inherent Defect.

 

23.2

The Tenant shall keep the Nitrogen Gas Compound and Gas Store clean and tidy.

 

23.3

The Tenant shall not be liable to repair the Property to the extent that any
disrepair has been caused by an Insured Risk or an Uninsured Risk, unless and to
the extent that:

 

23.3.1

the policy of insurance of the Property has been vitiated or any insurance
proceeds withheld in consequence of any act or omission of the Tenant or its
workers, contractors or agents or any person on the Property with the actual or
implied authority of any of them.

 

23.4

The Tenant shall bear the whole expense of any repair to any part of the
Building or the Estate or the Establishment made necessary by the act,
negligence or default of the Tenant or its employees, agents, licensees or
visitors except to the extent that the Landlord receives insurance monies in
respect of such repair including (without prejudice to the generality of the
foregoing) any damage or interference with any aerials and services of the
Estate such costs to be paid to the Landlord (or if applicable) the Superior
Landlord, within 5 Working Days of written demand.

24

Decoration

 

24.1

The Tenant shall decorate the inside of the Property as often as is reasonably
necessary and also in the last three months before the end of the term (however
it ends).

 

24.2

All decoration shall be carried out in a good and proper manner using good
quality materials that are appropriate to the Property and the Permitted Use and
shall include all appropriate preparatory work.

 

24.3

All decoration carried out in the last three months of the term shall also be
carried out to the reasonable satisfaction of the Landlord and using materials,
designs and colours approved by the Landlord (acting reasonably).

25

Alterations and signs

 

25.1

The Tenant shall not make any structural alteration to the Property or the Gas
Store.

 

25.2

The Tenant shall not make any non-structural alteration to the Property, the
Nitrogen Gas Compound or the Gas Store without the consent of the Landlord, such
consent not to be unreasonably withheld or delayed.

 

25.3

The Tenant shall not install or alter the route of any Conducting Media at the
Property without the consent of the Landlord, such consent not to be
unreasonably withheld or delayed, and of the Superior Landlord in accordance
with the terms of the Superior Lease.

 

 

37

 

 

--------------------------------------------------------------------------------

 

 

25.4

Save as provided in clause 3.1.14 of this lease, the Tenant shall not attach any
sign, fascia, placard, board, poster or advertisement to the Property so as to
be seen from the outside of the Building.

 

25.5

The Tenant shall allow the Landlord or the Superior Landlord to fix to and keep
at the Property any sale or re-letting board as the Landlord or Superior
Landlord reasonably requires.

 

25.6

The Tenant shall not carry out any alteration to the Property, other than those
tenant’s works referred to in a licence dated 30th April 2018 between (1)
Wiltshire Council and (2) Kalvista Pharmaceuticals Limited, which would, or may
reasonably be expected to, have an adverse effect on the asset rating in any
Energy Performance Certificate commissioned in respect of the Property.

26

Aerials

 

26.1

Within 28 days of receiving written notice from the Landlord or the Superior
Landlord specifying the nature of the interference or affect, the Tenant must
modify, alter or remove any Aerials that the Landlord or the Superior Landlord
acting reasonably considers are causing interference to or are materially
adversely affecting the telecommunications or computer or electronic systems
installed within the Estate or the Establishment from time to time.

27

Returning the Property to the Landlord

 

27.1

At the end of the term the Tenant shall return the Property, the Nitrogen Gas
Compound and the Gas Store to the Landlord in the repair and condition required
by this lease.

 

27.2

Notwithstanding the generality of clause 27.1 above the Tenant shall only be
required to return the Property in good repair and condition, decorated and with
any floor coverings (if any) replaced (if reasonably required by the Landlord)
and with all plant and Conducting Media exclusively serving the Property duly
serviced and commissioned in accordance with this lease (provided always that
the Tenant shall be permitted to remove any of its fixtures or plant, making
good any damage caused to the Property by their removal to the Landlord’s
reasonable satisfaction).

 

27.3

At the end of the term, the Tenant shall remove from the Property all chattels
belonging to or used by it.

 

27.4

The Tenant irrevocably appoints the Landlord and the Superior Landlord to be the
Tenant’s agent to store or dispose of any chattels or items it has fixed to the
Property and which have been left by the Tenant on the Property for more than
ten Working Days after the end of the term. Neither the Landlord nor the
Superior Landlord shall be liable to the Tenant by reason of that storage or
disposal. The Tenant shall indemnify the Landlord or the Superior Landlord in
respect of any claim made by a third party in relation to that storage or
disposal.

28

Use

 

28.1

The Tenant shall not use the Property for any purpose other than the Permitted
Use.

 

28.2

The Tenant shall not:

 

 

38

 

 

--------------------------------------------------------------------------------

 

 

28.2.1

use the Gas Store for any purpose other than the storage of gas cylinders in
accordance with relevant industry codes of practice and legislation including
but not limited to the Carriage of Dangerous Goods and Use of Transportable
Pressure Equipment Regulations 2004;

 

28.2.2

use or permit the Property, the Nitrogen Gas Compound or the Gas Store to be
used for the keeping or storage of live or dead animals;

 

28.2.3

use the Property for any public or political meeting nor for any dangerous,
noisy, noxious or offensive trade, business or occupation nor for any illegal or
immoral purpose nor for residential or sleeping purposes;

 

28.2.4

conduct on the Property any gambling, betting or gaming and shall not play or
use equipment or apparatus of any description in such a manner as to be audible
outside of the Property;

 

28.2.5

hold any auction on the Property;

 

28.2.6

invite the public generally or a specified section of it to come to the Property
except with the prior written consent of both the Landlord and the Superior
Landlord such consent not to be unreasonably withheld or delayed where the
Superior Landlord is satisfied that access by the public will not adversely
affect the security of the Establishment or anyone or anything on or in them;

 

28.2.7

bring on to or keep on the Property anything which is likely to increase the
risk of damage or destruction to the Establishment provided that anything
properly and reasonably brought onto or kept on the Property in connection with
the Permitted User shall not be a breach of this clause where the same is kept
and used in a reasonable manner and in compliance with the requirements of all
relevant competent authorities;

 

28.2.8

do or omit to do in relation to the Property, the Nitrogen Gas Compound or the
Gas Store their use or occupation anything by reason of which the Landlord
and/or Superior Landlord may incur any liability for costs, damages,
compensation or other penalty whatsoever save that the use of the Property for
the Permitted Use in full compliance with the terms of this Lease shall not be a
breach of this clause;

 

28.2.9

park any vehicle of whatever description onto any part of the Estate or
Establishment other than in any allocated parking spaces within the Car Park (if
any);

 

28.2.10

obstruct or load and/or unload goods onto any part of the Estate or
Establishment other than in designated loading bays within the Estate;

 

28.2.11

overload any Conducting Media or discharge into any Conducting Media any noxious
or deleterious effluent, fluid or substance or any substance which might cause
an obstruction, or which is likely to be or become a source of danger, or which
might cause damage or injury to any person or be deleterious to health, or which
is likely to harm the Property, the Nitrogen Gas Compound or Gas Store or any
adjoining property including the Estate and the Establishment or any Conducting
Media

 

28.3

The Tenant shall not use the Property for any illegal purpose nor for any
purpose or in a manner that would cause loss, damage, injury, nuisance or
inconvenience to the Landlord, the other tenants or occupiers of the Building,
the Superior Landlord or any owner or occupier of neighbouring property.

 

 

39

 

 

--------------------------------------------------------------------------------

 

 

28.4

The Tenant shall not overload any structural part of the Building nor any
Conducting Media at or serving the Property.

 

28.5

For so long as the Superior Landlord or the Landlord shall be Crown Body the
Tenant shall not object to or encourage, promote or support objections or
representations made by or on behalf of any third party nor join with any other
party to object to any planning application made by the Superior Landlord or the
Landlord in respect of the Establishment.

 

28.6

The Tenant must comply with all applicable military byelaws, local standing
orders, directions and security arrangements made by the Superior Landlord or
the Landlord and (save in an emergency) notified to the Tenant in writing and
relating to:

 

28.6.1

access to and egress from the Property, the Nitrogen Gas Compound or Gas Store
whether over and along the Roadway or by any other route over the Establishment;

 

28.6.2

the laying, maintenance, repair, renewal or alteration of Conducting Media laid
over, on or through the Establishment or the supply of Services through the
Conducting Media;

 

28.6.3

the Security Measures;

 

28.6.4

issues of national security affecting the Establishment.

 

28.7

The Tenant shall not apply for any planning permission for the Property.

29

Management of the Building

 

29.1

The Tenant shall observe all reasonable regulations made by the Landlord from
time to time in accordance with the principles of good estate management and
notified to the Tenant relating to the use of the Common Parts and the
management of the Building.

 

29.2

Nothing in this lease shall impose or be deemed to impose any restriction on the
use by the Landlord of any other part of the Building or any neighbouring
property.

30

Contamination

 

30.1

The Tenant shall not cause any Contamination or permit any Contamination other
than (if any) the Excluded Contamination.

 

30.2

The Tenant shall:

 

30.2.1

obtain all necessary licences, permits, consents or approvals (“Permit”) from
any competent authority lawfully required pursuant to Environmental Law for the
presence or activities of the Tenant on the Property, the Nitrogen Gas Compound
or Gas Store;

 

30.2.2

not less than ten (10) Working Days before making any application for a Permit
submit a copy of the application to the Landlord and the Superior Landlord;

 

30.2.3

provide the Landlord and Superior Landlord promptly with a copy of any Permit
granted pursuant to an application made under clause 30.2.2;

 

 

40

 

 

--------------------------------------------------------------------------------

 

 

30.2.4

not implement any Permit if it contains conditions or provisions that will
require the Superior Landlord or any owners or occupiers of the Property, the
Nitrogen Gas Compound or Gas Store to;

 

(a)

carry out remedial or other works on the Property, the Nitrogen Gas Compound or
Gas Store after the end of the Term;  or

 

(b)

procure or obtain a release of conditions or provisions attaching to the Permit.

 

30.2.5

not implement any Permit before giving a copy of the same to the Landlord and
the Superior Landlord.

 

30.3

The Tenant shall:-

 

30.3.1

notify the Landlord and the Superior Landlord as soon as practicable after the
Tenant becomes aware of any:

 

(a)

breach or material non-compliance by it with Environmental Law in relation to
the Property, the Nitrogen Gas Compound or Gas Store and/or the Permitted Use;
or

 

(b)

Excluded Contamination.

 

30.3.2

provide the Landlord and the Superior Landlord promptly with full details of any
Contamination of the Property caused by or arising from the Permitted Use
together with copies of all subsequent notices, directions, reports,
correspondence or other information concerning such incident of Contamination.

 

30.3.3

carry out all Contamination Works in respect of the Contamination of the
Property promptly at the Tenant's sole expense and in accordance with the lawful
requirements of all competent authorities and the reasonable requirements of the
Landlord and the Superior Landlord.

 

30.4

Save for clause 30.3.1 the provisions of clauses 30.2 and 30.3 shall not apply
to Excluded Contamination.

31

Excluded Contamination

 

31.1

In this clause the following definitions apply:

 

31.1.1

"Event" means the discovery of Excluded Contamination the subject of a Tenant's
Notice (pursuant to clause 30.3.1(a)) or a Landlord Notice (pursuant to clause
31.3) as the case may be.

 

31.2

If a Landlord's Notice is served on the Tenant then the Landlord shall provide
the Tenant with copies of any reports that it receives from the Superior
Landlord in respect of the Event.

 

31.3

If the Landlord discovers, or is notified by either the Tenant or the Superior
Landlord, that there is Excluded Contamination present on or under the Property,
the Nitrogen Gas Compound or Gas Store then as soon as reasonably practicable it
will serve notice on the Tenant notifying the Tenant of the presence of the
Excluded Contamination.

 

 

41

 

 

--------------------------------------------------------------------------------

 

 

31.4

The Tenant shall co-operate fully with the Landlord and the Superior Landlord
(including allowing access to the Property, the Nitrogen Gas Compound or Gas
Store) and where lawfully required the relevant competent authorities to
facilitate the timely, efficient and cost effective:

 

31.4.1

investigation and monitoring of an Event including the carrying out of all
enquiries, surveys, inspections, and assessments;

 

31.4.2

carrying out of the relevant Contamination Works.

 

31.5

If the Landlord or the Superior Landlord or any of their respective Personnel
shall require the vacation of or access to and/or occupation of the Building or
the access thereto for the purposes of carrying out Contamination Works so that
the Property or any material part shall not be capable of occupation and use for
the Permitted Use then notwithstanding any other provision contained in this
Lease the Annual Rent (or a fair proportion as appropriate) shall cease to be
payable from the date that the Property or the material part shall cease to be
capable of occupation until the relevant Contamination Works affecting the use
of the Property or the material part or the access thereto have been completed
so that the Property or the material part is fit for occupation and use
including where necessary a reasonable period of time to reinstate the fitting
out of the Property or the material part to the same or similar state of
fitting-out as existed immediately prior to the Contamination Works being
carried out.

 

31.6

The proportion of the Annual Rent suspended and the period of the suspension
pursuant to clause 31.5 shall be determined by the Surveyor.

 

31.7

If following an Event the Superior Landlord is lawfully precluded by a competent
authority from commencing or completing the Contamination Works so that the
Property is incapable of lawful occupation or use by the Tenant for the
Permitted Use then the Tenant may at any time thereafter until it shall again be
lawful for the Superior Landlord to commence or complete the relevant
Contamination Works, carry out one of the following:

 

31.7.1

where the whole of the Property is incapable of lawful occupation or use for the
Permitted Use the Tenant may give notice to the Landlord to determine this
Lease; or

 

31.7.2

where only part of the Property is incapable of lawful occupation or use for the
Permitted Use ("the Affected Part") to;

 

(a)

serve notice to determine this Lease in respect of the Affected Part only, and
on service of such notice the Term is to cease absolutely in relation to that
Affected Part only without prejudice to any rights or remedies that may have
accrued to either party in respect of the Affected Part; or

 

(b)

serve notice to suspend the operation of the covenants on the part of the Tenant
in this Lease (other than clause 18, clause 19, clause 20 and clause 21) in
respect of an Affected Part until it shall again be lawful for the Tenant to
occupy the same but to the extent only that any breach of the covenants on the
part of the tenant in this Lease during the period of such suspension shall not
be due to the acts, neglects or defaults of the Tenant or the Tenant's Personnel
committed prior to service of such notice and Provided Further that:

 

 

42

 

 

--------------------------------------------------------------------------------

 

 

(i)

neither the Tenant nor the Tennant's Personnel shall enter upon or occupy the
Affected Part during the period of such suspension; and

 

(ii)

the period of such suspension shall cease on the date that it shall again be
lawful for the Tenant to occupy the Affected Part for the Permitted Use.

 

31.8

If the Tenant serves a valid notice on the Landlord in accordance with clause
31.7.2(a) then as soon as reasonably practical following the partial
determination of the Lease the Landlord and the Tenant shall enter into a deed
of grant in such form as the Landlord and the Tenant shall agree (acting
reasonably) granting and/or reserving (in so far as it shall be lawful to do so)
such rights and easements over the remainder of the Estate or the Affected Part
(as the case may be) as shall be required by the Landlord and/or the Tenant on
the basis that such rights and easements shall relate only to access (including
access for repairs, maintenance and inspection) or the use of Conducting Media
for the supply of Utilities.

32

Compliance with laws

 

32.1

The Tenant shall comply with all Enactments relating to:

 

32.1.1

the Property, the Nitrogen Gas Compound and Gas Store and the occupation and use
of the Property, the Nitrogen Gas Compound and Gas Store by the Tenant;

 

32.1.2

the use or operation of all Conducting Media and machinery and equipment at or
serving the Property whether or not used or operated, and shall, where
necessary, replace or convert such Conducting Media within or exclusively
serving the Property so that it is capable of lawful use or operation;

 

32.1.3

any works carried out at the Property, the Nitrogen Gas Compound and Gas Store;
and

 

32.1.4

all materials kept at or disposed from the Property, the Nitrogen Gas Compound
and Gas Store.

 

32.2

Without prejudice to any obligation on the Tenant to obtain any consent or
approval under this lease, the Tenant shall carry out all works that are
required under any Enactment to be carried out at the Property, the Nitrogen Gas
Compound and Gas Store whether by the owner or the occupier or that may be
necessary to prevent any potential liability or claim under any Enactment.

 

32.3

Within five Working Days after receipt of any notice or other communication
affecting the Property, the Nitrogen Gas Compound, Gas Store or the Estate (and
whether or not served pursuant to any law) the Tenant shall:

 

32.3.1

send a copy of the relevant document to the Landlord; and

 

32.3.2

in so far as it relates to the Property, the Nitrogen Gas Compound or Gas Store
take all steps necessary to comply with the notice or other communication and
take any other action in connection with it as the Landlord may require.

 

32.4

If the Tenant receives a notice, order or direction, or a proposal for one
("Notice") pursuant to an Enactment that is likely to materially adversely
affect the interests of the Superior Landlord in the Estate and/or the
Establishment the Tenant shall forthwith produce a copy of the Notice to the
Landlord and the Superior Landlord

 

 

43

 

 

--------------------------------------------------------------------------------

 

 

and shall at the request and cost of the Superior Landlord join with the
Superior Landlord in making such objections or representations regarding the
Notice as the Superior Landlord requires acting reasonably.

 

32.5

Where the Notice, lawfully requires works to be carried out, the Tenant shall,
so far as the same apply to the Tenant and the relevant Enactment (if any)
permits, also comply with the provisions of this Lease in relation to such
works.

 

32.6

The Tenant shall comply with its obligations under the CDM Regulations,
including all requirements in relation to the provision and maintenance of a
health and safety file. The Tenant shall maintain the health and safety file for
the Property, the Nitrogen Gas Compound and Gas Store in accordance with the CDM
Regulations and shall give it to the Landlord at the end of the term.

 

32.7

The Tenant shall supply all information to the Landlord that the Landlord
reasonably requires from time to time to comply with its obligations under the
CDM Regulations.

 

32.8

As soon as the Tenant becomes aware of any defect in the Property, the Nitrogen
Gas Compound and Gas Store it shall give the Landlord notice of it. The Tenant
shall indemnify the Landlord against any liability under the Defective Premises
Act 1972 in relation to the Property by reason of any failure of the Tenant to
comply with any of the tenant covenants in this lease.

 

32.9

The Tenant shall keep the Property equipped with all fire prevention, detection
and fighting machinery and equipment and fire alarms which are required under
all relevant laws or required by the insurers of the Property or reasonably
recommended by them or reasonably required by the Landlord or the Superior
Landlord and shall keep that machinery, equipment and alarms properly maintained
and available for inspection.

 

32.10

Nothing in this clause shall require the Tenant to carry out any Contamination
Works in respect of any Excluded Contamination and nor will the Tenant be in
breach of this clause due to the presence of any Excluded Contamination.  

33

Energy performance certificates

 

33.1

The Tenant shall:

 

33.1.1

cooperate with the Landlord so far as is reasonably necessary to allow the
Landlord to obtain an Energy Performance Certificate and Recommendation Report
for the Property or the Building including providing the Landlord with copies of
any plans or other information held by the Tenant that would assist in obtaining
an Energy Performance Certificate; and

 

33.1.2

allow such access to any Energy Assessor appointed by the Landlord as is
reasonably necessary to inspect the Property for the purposes of preparing an
Energy Performance Certificate and/or Recommendation Report for the Property or
the Building.

 

33.2

The Tenant shall not commission an Energy Performance Certificate for the
Property without the Landlord's consent such consent not to be unreasonably
withheld.

 

 

44

 

 

--------------------------------------------------------------------------------

 

34

Encroachments, obstructions and acquisition of rights

 

34.1

The Tenant shall not grant any right or licence over the Property, the Nitrogen
Gas Compound and Gas Store to a third party.

 

34.2

If a third party makes or attempts to make any encroachment over the Property,
the Nitrogen Gas Compound and Gas Store or takes any action by which a right may
be acquired over the Property, the Nitrogen Gas Compound and Gas Store the
Tenant shall:

 

34.2.1

immediately inform the Landlord and shall give the Landlord notice of that
encroachment or action; and

 

34.2.2

take all steps (including any proceedings) the Landlord reasonably requires to
prevent or license the continuation of that encroachment or action.

 

34.3

The Tenant shall not obstruct the flow of light or air to the Property or any
other part of the Building nor obstruct any means of access to the Property, the
Nitrogen Gas Compound and Gas Store or any other part of the Building.

 

34.4

The Tenant shall not make any acknowledgement that the flow of light or air to
the Property or any other part of the Building or that the means of access to
the Property or any other part of the Building is enjoyed with the consent of
any third party.

 

34.5

If any person takes or threatens to take any action to obstruct the flow of
light or air to the Property or obstruct the means of access to the Property, ,
the Nitrogen Gas Compound and Gas Store the Tenant shall:

 

34.5.1

as soon as reasonably practicable inform the Landlord and shall give the
Landlord notice of that action; and

 

34.5.2

take all steps (including proceedings) the Landlord reasonably requires to
prevent or secure the removal of the obstruction.

35

Breach of repair and maintenance obligations

 

35.1

The Landlord and the Superior Landlord may enter the Property, the Nitrogen Gas
Compound and Gas Store to inspect its condition and state of repair and may give
the Tenant a notice of any breach of any of the tenant covenants in this lease
relating to the condition or repair of the Property, the Nitrogen Gas Compound
and Gas Store. The Landlord’s right of entry in this clause 35.1 is exercisable
at reasonable times and on giving reasonable prior written notice (except in
case of emergency when no notice is required).

 

35.2

If the Tenant has not begun any works needed to remedy that breach within 3
weeks following that notice (or if works are required as a matter of emergency,
then immediately) or if the Tenant is not carrying out the works with all due
speed, then the Landlord or the Superior Landlord may enter the Property, the
Nitrogen Gas Compound and Gas Store and carry out the works needed.

 

35.3

The costs incurred by the Landlord or Superior Landlord (as applicable) in
carrying out any works pursuant to this clause (and any professional fees and
any VAT in respect of those costs) shall be a debt due from the Tenant to the
Landlord or Superior Landlord (as applicable) and payable on demand.

 

 

45

 

 

--------------------------------------------------------------------------------

 

 

35.4

Any action taken by the Landlord pursuant to this clause shall be without
prejudice to the Landlord’s other rights, including those under clause 40.

36

Indemnity

 

36.1

The Tenant shall keep the Superior Landlord and the Landlord indemnified against
all expenses, costs, claims, damage and loss (including in respect of the
Landlord any diminution in the value of the Landlord’s interest in the Estate
and loss of amenity of the Estate and including in respect of the Superior
Landlord  any diminution in the value of the Superior Landlord's interest in the
Establishment and loss of amenity of the Establishment) arising from any breach
of any tenant covenants in this lease, or any act or omission of the Tenant or
its workers, contractors or agents or any other person on the Property, the
Nitrogen Gas Compound, Gas Store or the Estate or the Establishment with the
actual or implied authority of any of them.

 

36.2

If the Superior Landlord or the Landlord is a Crown Body the Superior Landlord
or the Landlord (as applicable) shall be at liberty to settle as the Superior
Landlord or the Landlord (as applicable) may reasonably think fit (after
consultation with the Tenant) any actions, proceedings, costs, claims, demands
and liabilities under clause 36.1 by payment of such sum or sums as (in the
Superior Landlord or the Landlord's (as applicable) discretion) the Superior
Landlord or the Landlord (as applicable) may consider reasonable Provided that
the Tenant shall not be required to pay by way of indemnity any sum greater than
that which would be reasonably payable in settlement having regard to the
circumstances of the case (it being agreed that an amount ascertainable under
any statute, order, regulation, instruction, warrant or other Government
provision is a sum reasonably so payable) and in particular where the payment is
legally enforceable (for the damages which might be recoverable at common law).

 

36.3

The Superior Landlord or the Landlord (as applicable) may at its discretion
after giving reasonable notice in writing to the Tenant (and the Tenant not
objecting in writing thereto within fifteen (15) Working Days after the service
of such notice)

37

Covenant with the Superior Landlord

 

37.1

The Tenant covenants with the Superior Landlord and its successors in title in
their own right to observe and perform the tenant covenants in this lease and
any document that is collateral to it.

38

Landlord's covenants

 

38.1

The Landlord covenants with the Tenant, that, so long as the Tenant pays the
rents reserved by and complies with its obligations in this lease, the Tenant
shall have quiet enjoyment of the Property without any interruption by the
Landlord or any person claiming under the Landlord except as otherwise permitted
by this lease.

 

38.2

Subject to the Tenant paying the rents reserved by this lease and observing the
tenant's covenants, the Landlord shall pay the rents reserved by the Superior
Lease and perform the covenants on the part of the tenant contained in the
Superior Lease so far as the Tenant is not liable for such performance under the
terms of this lease.

 

38.3

At the reasonable request of the Tenant and subject to the Tenant paying the
reasonable and proper costs of the Landlord reasonably and properly incurred,
the Landlord shall use all reasonable endeavours to procure that the Superior
Landlord

 

 

46

 

 

--------------------------------------------------------------------------------

 

 

complies with the Superior Landlord's Covenants during such period as the
Superior Lease subsists and, if reasonable, the Landlord may require that the
Tenant pay it reasonable security in advance in respect of anticipated costs for
enforcing such compliance.

 

38.4

The Landlord shall, if reasonably requested by the Tenant to do so and where it
is in the interests of good estate management, enforce the covenants of the
other tenants in the Building.

 

38.5

The Landlord shall, at its own cost and as soon as reasonably practicable,
repair and remedy any disrepair as a result of an Inherent Defect.

39

Guarantee and indemnity

 

39.1

The provisions of Schedule 1 apply.

 

39.2

If an Act of Insolvency occurs in relation to a guarantor, or if any guarantor
(being an individual) dies or becomes incapable of managing his affairs the
Tenant shall, if the Landlord requests, procure that a person of standing
acceptable to the Landlord, within 21 days of that request, enters into a
replacement or additional guarantee and indemnity of the tenant covenants of
this lease in the same form as that entered into by the former guarantor.

 

39.3

Clause 39.2 shall not apply in the case of a person who is guarantor by reason
of having entered into an authorised guarantee agreement.

 

39.4

For so long as any guarantor remains liable to the Landlord, the Tenant shall,
if the Landlord requests, procure that that guarantor joins in any consent or
approval required under this lease and consents to any variation of the tenant
covenants of this lease.

40

Re-entry and forfeiture

 

40.1

The Landlord may re-enter the Property (or any part of the Property in the name
of the whole) at any time after any of the following occurs:

 

40.1.1

the Annual Rent is unpaid 21 days after becoming payable whether it has been
formally demanded or not;

 

40.1.2

any rents (other than the Annual Rent) are unpaid 21 days after becoming due
provided that and for the avoidance of doubt such rents (other than the Annual
Rent) shall not become ‘due’ until properly demanded with an invoice addressed
to the Tenant;

 

40.1.3

any material breach of any condition of, or tenant covenant in, this lease; and

 

40.1.4

an Act of Insolvency.

 

40.2

If the Landlord re-enters the Property (or any part of the Property in the name
of the whole) pursuant to this clause, this lease shall immediately end, but
without prejudice to any right or remedy of the Landlord in respect of any
breach of covenant by the Tenant or any guarantor.

 

40.3

In this clause a material breach means a breach (including an anticipatory
breach) which is not minimal or trivial in its consequences to the Landlord. In
deciding

 

 

47

 

 

--------------------------------------------------------------------------------

 

 

whether any breach is material no regard shall be had to whether it occurs by
some accident, mishap, mistake or misunderstanding.

41

Joint and several liability

 

41.1

Where the Tenant comprises more than one person, those persons shall be jointly
and severally liable for the obligations and liabilities of the Tenant arising
under this lease. The Landlord may take action against, or release or compromise
the liability of, or grant time or other indulgence to, any one of those persons
without affecting the liability of any other of them.

 

41.2

Where a guarantor comprises more than one person, those persons shall be jointly
and severally liable for the obligations and liabilities of a guarantor arising
under this lease. The Landlord may take action against, or release or compromise
the liability of, or grant time or other indulgence to, any one of those persons
without affecting the liability of any other of them.

 

41.3

The Landlord shall not be liable to the Tenant for any failure of the Landlord
to perform any landlord covenant in this lease unless and until the Tenant has
given the Landlord notice of the failure and the Landlord has not remedied the
failure within a reasonable time of service of that notice.

42

Disputes under the Superior Lease

 

42.1

Notwithstanding the other terms of this lease, if any dispute, issue, question
or matter arising out of or under or relating to the Superior Lease also affects
or relates to the provisions of this lease, the determination of that dispute,
issue, question or matter pursuant to the provisions of the Superior Lease is to
be binding on the Tenant as well as the Landlord for the purposes both of the
Superior Lease and this lease provided that this provision is not to apply to
the provisions for the review of rent payable under this lease.

43

Entire agreement

 

43.1

This lease and the documents annexed to it constitute the whole agreement
between the parties and supersedes all previous discussions, correspondence,
negotiations, arrangements, understandings and agreements between them relating
to its subject matter.

 

43.2

Each party acknowledges that in entering into this lease and any documents
annexed to it, it does not rely on, and shall have no remedies in respect of,
any representation or warranty (whether made innocently or negligently) other
than those contained in any written replies that the solicitors acting for
Wiltshire Council has given to any written enquiries raised by MOORE BLATCH
SOLICITORS (reference: LYA/BZC) before the date of this lease.

 

43.3

Nothing in this lease constitutes or shall constitute a representation or
warranty that the Property, the Nitrogen Gas Compound, Gas Store or the Common
Parts may lawfully be used for any purpose allowed by this lease.

 

43.4

Nothing in this clause shall limit or exclude any liability for fraud.

 

 

48

 

 

--------------------------------------------------------------------------------

 

44

Notices, consents and approvals

 

44.1

Except where this lease specifically states that a notice need not be in
writing, any notice given under or in connection with this lease (including any
obligation to notify) shall be:

 

44.1.1

in writing and for the purposes of this clause an email is not in writing; and

 

44.1.2

given:

 

(a)

by hand or by pre-paid first-class post or other next Working Day delivery
service at:

 

(i)

the party's registered office address (if the party is a company); or (if the
party is not a company) at the party's principal place of business; or

 

(ii)

(in the case of the Tenant only) the Property;

 

(iii)

During any time when the Landlord is Wiltshire Council the address for service
of the Landlord is the Solicitor to the Council, Wiltshire Council Legal
Services, County Hall, Bythesea Road, Trowbridge, Wiltshire BA14 8JN or such
other address in England and Wales as the Landlord may from time to time notify
to the Tenant in writing;

 

(iv)

During any time when the Superior Landlord then the address for service of the
Superior Landlord is the Secretary of State for Defence, Head of Estates,
Building 106, DSTL Porton Down, Salisbury, Wiltshire, SP4 0JQ  or such other
address in England and Wales as the Superior Landlord may from time to time
notify in writing (and the Tenant shall be deemed to be notified of any change
in address if the Landlord informs the Tenant of any notification of change of
address that it has been provided by the Superior Landlord in writing).

 

44.2

If a notice complies with clause 44.1, whether or not this lease requires that
notice to be in writing, it shall be deemed to have been received:

 

44.2.1

if delivered by hand, at the time the notice is left at the proper address;

 

44.2.2

if sent by pre-paid first-class post or other next Working Day delivery service,
on the second Working Day after posting.

 

44.3

This clause does not apply to the service of any proceedings or other documents
in any legal action or, where applicable, any arbitration or other method of
dispute resolution.

 

44.4

Section 196 of the Law of Property Act 1925 shall otherwise apply to notices
given under this lease.

 

44.5

Where the consent of the Landlord is required under this lease, a consent shall
only be valid if it is given by deed, unless:

 

44.5.1

it is given in writing and signed by the Landlord or a person duly authorised on
its behalf; and

 

 

49

 

 

--------------------------------------------------------------------------------

 

 

44.5.2

it expressly states that the Landlord waives the requirement for a deed in that
particular case.

If a waiver is given, it shall not affect the requirement for a deed for any
other consent.

 

44.6

Where the approval of the Landlord is required under this lease, an approval
shall only be valid if it is in writing and signed by or on behalf of the
Landlord, unless:

 

44.6.1

the approval is being given in a case of emergency; or

 

44.6.2

this lease expressly states that the approval need not be in writing.

 

44.7

If the Landlord gives a consent or approval under this lease, the giving of that
consent or approval shall not imply that any consent or approval required from a
third party has been obtained, nor shall it obviate the need to obtain any
consent or approval from a third party.

 

44.8

Where the consent of the Superior Landlord is required under this lease, a
consent shall only be valid if it would be valid as a consent given under the
Superior Lease. Where the approval of the Superior Landlord is required under
this lease, an approval shall only be valid if it would be valid as an approval
given under the Superior Lease.

 

44.9

Where the Tenant requires the consent or approval of the Superior Landlord to
any act or omission then, subject to the provisions of clause 1.10, the Landlord
shall at the cost of the Tenant use its reasonable endeavours to obtain that
consent or approval.

 

44.10

Consent of the Superior Landlord

 

44.10.1

For so long as the Superior Landlord shall be a Crown Body then whenever the
consent or approval of the Superior Landlord shall be required pursuant to the
terms of this Lease and such consent is not to be unreasonably withheld then it
shall be deemed to be reasonable for the Superior Landlord to refuse consent on
the grounds:

 

(a)

of National security:

 

(b)

the security of that part of the Establishment operated by or on behalf of the
Superior Landlord for the purpose of uses similar to the Permitted User;

 

44.10.2

Refusal of consent pursuant to clause 44.10.1 shall be signed by an authorised
signatory on behalf of the Superior Landlord.

45

Exemption

 

45.1

For so long as the Superior Landlord shall be a Crown Body or the Landlord shall
be a Public Body nothing contained in the Lease shall be construed or be deemed
to have or take effect to restrict in any way or otherwise prejudicially affect
the application or exercise either by the Superior Landlord of any Crown
privilege or exemption enjoyed by the Superior Landlord or by the Landlord of
any statutory function exercisable by the Landlord

 

 

50

 

 

--------------------------------------------------------------------------------

 

46

Governing law

 

46.1

This lease and any dispute or claim arising out of or in connection with it or
its subject matter or formation (including non-contractual disputes or claims)
shall be governed by and construed in accordance with the law of England and
Wales.

47

Jurisdiction

 

47.1

Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this lease or its subject matter or formation (including
non-contractual disputes or claims).

48

Exclusion of sections 24-28 of the LTA 1954

 

48.1

The parties confirm that:

 

48.1.1

the Landlord served a notice on the Tenant, as required by section 38A(3)(a) of
the LTA 1954, applying to the tenancy created by this lease, not less than 14
days before the Agreement for Lease dated                          2018 between
(1) Wiltshire Council and (2) Kalvista Pharmaceuticals Limited was entered into;
and

 

48.1.2

Christopher Martin Yea who was duly authorised by the Tenant to do so made a
declaration dated 23rd March 2018 in accordance with the requirements of section
38A(3)(b) of the LTA 1954 .

 

48.2

The parties agree that the provisions of sections 24 to 28 of the LTA 1954 are
excluded in relation to the tenancy created by this lease.

49

Contracts (Rights of Third Parties) Act 1999

Save for the Superior Landlord, a person who is not a party to this lease shall
not have any rights under the Contracts (Rights of Third Parties) Act 1999 to
enforce any term of this lease.

50

Local authority landlord's capacity and powers

 

50.1

The Landlord enters into this agreement for lease solely in its capacity as a
landlord in respect of the Property, the Nitrogen Gas Compound and Gas Store and
not in any other capacity. Nothing in this agreement for lease shall restrict
the Landlord's powers or rights as a local authority, local planning authority
or statutory body to perform any of its statutory functions.

51

Break Clause

 

51.1

In this Clause the following expressions have the following meanings

 

51.1.1

Break Date: any date on or after 30th April 2021 which may be specified in a
Break Notice.

 

51.1.2

Break Notice: written notice to terminate this lease on the Break Date
specifying the Break Date.

 

51.2

The Tenant may terminate this lease by serving a Break Notice on the Landlord at
least 12 (twelve) months before the relevant Break Date.

 

 

51

 

 

--------------------------------------------------------------------------------

 

 

51.3

Following service of a Break Notice this lease shall terminate on the Break
Date.

 

51.4

Termination of this lease on the Break Date shall not affect any other right or
remedy that either party may have in relation to any earlier breach of this
lease.

 

51.5

If this lease terminates in accordance with clause 51.3 then:

 

51.5.1

within 14 days after the Break Date, the Landlord shall refund to the Tenant the
proportion of the Annual Rent, and any VAT paid in respect of it, for the period
from and excluding the Break Date up to and excluding the next Rent Payment
Date, calculated on a daily basis; and

 

51.5.2

within 14 days after the end of the Service Charge Year, the Landlord shall
refund to the Tenant the proportion of the Service Charge and any VAT paid in
respect of it, for the period from and excluding the relevant Break Date up to
and excluding the next Rent Payment Date, calculated on a daily basis Provided
that the refund (if any) shall be calculated on the actual Service Charge for
the relevant Service Charge Year following the reconciliation of the estimated
Service Charge and the actual Service Charge for the relevant Service Charge
Year Provided Further that no refund shall be made in respect of any Service
Charge paid pursuant to clause 8.2.13.

This lease has been entered into on the date stated at the beginning of it.

 

 

52

 

 

--------------------------------------------------------------------------------

 

Schedule 1

Guarantee and indemnity

1

Guarantee and indemnity

 

1.1

The Guarantor guarantees to the Landlord that the Tenant shall:

 

(a)

pay the rents reserved by this lease and observe and perform the tenant
covenants of this lease and that if the Tenant fails to pay any of those rents
or to observe or perform any of those tenant covenants, the Guarantor shall pay
or observe and perform them; and

 

(b)

observe and perform any obligations the Tenant enters into in an authorised
guarantee agreement made in respect of this lease (the Authorised Guarantee
Agreement) and that if the Tenant fails to do so, the Guarantor shall observe
and perform those obligations.

 

1.2

The Guarantor covenants with the Landlord principal obligor and as a separate
and independent obligation and liability from its obligations and liabilities
under paragraph 1.1 to indemnify and keep indemnified the Landlord against any
failure by the Tenant:

 

(a)

to pay any of the rents reserved by this lease or any failure to observe or
perform any of the tenant covenants of this lease; or

 

(b)

to observe or perform any of the obligations the Tenant enters into in the
Authorised Guarantee Agreement.

2

Guarantor’s liability

 

2.1

The liability of the Guarantor under paragraph 1.1(a) and paragraph 1.21.2(b)(a)
shall continue until the end of the term, or until the Tenant is released from
the tenant covenants of this lease by virtue of the Landlord and Tenant
(Covenants) Act 1995, if earlier.

 

2.2

The liability of the Guarantor shall not be reduced, discharged or otherwise
adversely affected by:

 

(a)

any time or indulgence granted by the Landlord to the Tenant; or

 

(b)

any delay or forbearance by the Landlord in enforcing the payment of any of the
rents or the observance or performance of any of the tenant covenants of this
lease (or the Tenant's obligations under the Authorised Guarantee Agreement) or
in making any demand in respect of any of them; or

 

(c)

any refusal by the Landlord to accept any rent or other payment due under this
lease where the Landlord believes that the acceptance of such rent or payment
may prejudice its ability to re-enter the Property; or

 

(d)

the Landlord exercising any right or remedy against the Tenant for any failure
to pay the rents reserved by this lease or to observe or perform the tenant
covenants of this lease (or the Tenant’s obligations under the Authorised
Guarantee Agreement); or

 

(e)

the Landlord taking any action or refraining from taking any action in
connection with any other security held by the Landlord in respect of the
Tenant’s liability to pay the rents reserved by this lease or observe and

 

 

53

 

 

--------------------------------------------------------------------------------

 

 

perform the tenant covenants of the lease (or the Tenant’s obligations under the
Authorised Guarantee Agreement) including the release of any such security; or

 

(f)

a release or compromise of the liability of any one of the persons who is the
Guarantor, or the grant of any time or concession to any one of them; or

 

(g)

any legal limitation or disability on the Tenant or any invalidity or
irregularity of any of the tenant covenants of the lease (or the Tenant’s
obligations under the Authorised Guarantee Agreement) or any unenforceability of
any of them against the Tenant; or

 

(h)

the Tenant being dissolved, or being struck off the register of companies or
otherwise ceasing to exist, or, if the Tenant is an individual, by the Tenant
dying or becoming incapable of managing its affairs; or

 

(i)

without prejudice to paragraph 4, the disclaimer of the Tenant's liability under
this lease or the forfeiture of this lease; or

 

(j)

the surrender of the lease in respect of  part only of the Property, except that
the Guarantor shall not be under any liability in relation to the surrendered
part in respect of any period after the surrender; or

by any other act or omission except an express written release under seal of the
Guarantor by the Landlord.

 

2.3

The liability of each of the persons making up the Guarantor is joint and
several.

 

2.4

Any sum payable by the Guarantor shall be paid without any deduction, set-off or
counter-claim against the Landlord or the Tenant.

3

Variations and supplemental documents

 

3.1

The Guarantor shall, at the request of the Landlord, join in and give its
consent to the terms of any consent, approval, variation or other document that
may be entered into by the Tenant in connection with this lease (or the
Authorised Guarantee Agreement).

 

3.2

The Guarantor shall not be released by any variation of the rents reserved by,
or the tenant covenants in, this Lease (or the Tenant's obligations under the
Authorised Guarantee Agreement) whether or not:

 

(a)

the variation is material or prejudicial to the Guarantor; or

 

(b)

the variation is made in any document; or

 

(c)

the Guarantor has consented, in writing or otherwise, to the variation.

 

3.3

The liability of the Guarantor shall apply to the rents reserved by and the
tenant covenants in this lease (and the Tenant's obligations under the
Authorised Guarantee Agreement) as varied except to the extent that the
liability of the Guarantor is affected by section 18 of the Landlord and Tenant
(Covenants) Act 1995.

 

 

54

 

 

--------------------------------------------------------------------------------

 

4

Guarantor to take a new lease or make payment

 

4.1

If this lease is forfeited or the liability of the Tenant under this lease is
disclaimed and the Landlord gives the Guarantor notice not later than six months
after the forfeiture or the Landlord having received notice of the disclaimer,
the Guarantor shall enter into a new lease of the Property, the Nitrogen Gas
Compound and Gas Store on the terms set out in paragraph 4.2.

 

4.2

The rights and obligations under the new lease shall take effect beginning on
the date of the forfeiture or disclaimer and the new lease shall:

 

(a)

be granted subject to the right of any person to have this lease vested in them
by the court and to the terms on which any such order may be made and subject to
the rights of any third party existing at the date of the grant;

 

(b)

be for a term that expires at the same date as the end of the Contractual Term
of this lease had there been no forfeiture or disclaimer;

 

(c)

reserve as an initial annual rent an amount equal to the Annual Rent payable
under this lease at the date of the forfeiture or disclaimer or which would be
payable but for any abatement or suspension of the Annual Rent or restriction on
the right to collect it (subject to paragraph 5) and which is subject to review
on the same terms and dates provided by this lease; and

 

(d)

be excluded from sections 24 to 28 of the LTA 1954; and

 

(e)

otherwise be on the same terms as this lease (as varied if there has been any
variation).

 

4.3

The Guarantor shall pay the Landlord’s solicitors’ costs and disbursements (on a
full indemnity basis) and any VAT in respect of them in relation to the new
lease and shall execute and deliver to the Landlord a counterpart of the new
lease within one month after service of the Landlord’s notice.

 

4.4

The grant of a new lease and its acceptance by the Guarantor shall be without
prejudice to any other rights which the Landlord may have against the Guarantor
or against any other person or in respect of any other security that the
Landlord may have in connection with this lease.

 

4.5

The Landlord may, instead of giving the Guarantor notice pursuant to paragraph
4.1 but in the same circumstances and within the same time limit, require the
Guarantor to pay an amount equal to months Annual Rent and the Guarantor shall
pay that amount on demand.

5

Rent at the date of forfeiture or disclaimer

 

5.1

If at the date of the forfeiture or disclaimer there is a rent review pending
under this lease, then the initial annual rent to be reserved by the new lease
shall be the greater of:

 

(a)

the Annual Rent previously payable (or which would have been payable but for any
abatement or suspension of the Annual Rent or restriction on the right to
collect it) under the lease prior to forfeiture or disclaimer; and

 

 

55

 

 

--------------------------------------------------------------------------------

 

 

(b)

the open market rent of the Property at the relevant Review Date, as determined
by the Landlord and agreed by the Superior Landlord before the grant of the new
lease.

6

Payments in gross and restrictions on the Guarantor

 

6.1

Any payment or dividend that the Landlord receives from the Tenant (or its
estate) or any other person in connection with any insolvency proceedings or
arrangement involving the Tenant shall be taken and applied as a payment in
gross and shall not prejudice the right of the Landlord to recover from the
Guarantor to the full extent of the obligations that are the subject of this
guarantee and indemnity.

 

6.2

The Guarantor shall not claim in competition with the Landlord in any insolvency
proceedings or arrangement of the Tenant in respect of any payment made by the
Guarantor pursuant to this guarantee and indemnity. If it otherwise receives any
money in such proceedings or arrangement, it shall hold that money on trust for
the Landlord to the extent of its liability to the Landlord.

 

6.3

The Guarantor shall not, without the consent of the Landlord, exercise any right
or remedy that it may have (whether against the Tenant or any other person) in
respect of any amount paid or other obligation performed by the Guarantor under
this guarantee and indemnity unless and until all the obligations of the
Guarantor under this guarantee and indemnity have been fully performed.

7

Other securities

 

7.1

The Guarantor warrants that it has not taken and covenants that it shall not
take any security from or over the assets of the Tenant in respect of any
liability of the Tenant to the Guarantor. If it does take or hold any such
security it shall hold it for the benefit of the Landlord.

 

7.2

This guarantee and indemnity is in addition to and independent of any other
security that the Landlord may from time to time hold the Guarantor or the
Tenant or any other person in respect of the liability of the Tenant to pay the
rents reserved by this lease and to observe and perform the tenant covenants of
this lease. It shall not merge in or be affected by any other security.

 

7.3

The Guarantor shall not be entitled to claim or participate in any other
security held by the Landlord in respect of the liability of the Tenant to pay
the rents reserved by this lease or to observe and perform the tenant covenants
of this lease.

 

 

 

 

 

 

 

 

 

 

56

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

EXECUTED as a DEED by)

affixing the Common Seal)

of WILTSHIRE COUNCIL)

in the presence of:)

)

 

 

 

 

EXECUTED as a DEED by)

KALVISTA PHARMACEUTICALS LIMITED)

acting by)……………………………

, a director, in the presence of: -)

)

 

……………………………

witness signature

……………………………

witness name

……………………………

……………………………

……………………………

witness address

 

 

 

 

57

 

 

--------------------------------------------------------------------------------

 

 

 

 

58

 

 